EXECUTION COPY

 
STOCK PURCHASE AGREEMENT

 
BY AND AMONG
 


CHINA HEALTHCARE ACQUISITION CORP.
 


AND


TEAMBEST INTERNATIONAL LIMITED




AND

 
MADAME WANG LAHUA




AND




EUROPE ASIA HUADU ENVIRONMENT HOLDING PTE, LTD.
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


RECITALS
1
       
ARTICLE 1 - THE ACQUISITION
1
 
1.1
The Acquisition
1
 
1.2
Closing
1
 
1.3
Purchase Price; Closing Deliverables
1
 
1.4
Potential Purchase Price Adjustment
2
 
1.5
Earnout
4
       
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
 
2.1
Organization and Qualification
5
 
2.2
Authority; Binding Agreements
5
 
2.3
Capital Stock
6
 
2.4
Subsidiaries
6
 
2.5
Directors, Officers and Employees
7
 
2.6
No Conflicts; Approvals
7
 
2.7
Financial Statements
8
 
2.8
Books and records; Organization Documents
9
 
2.9
Absence of Changes
9
 
2.10
No Undisclosed Liabilities
11
 
2.11
Taxes
11
 
2.12
Legal Proceedings
14
 
2.13
Compliance with Laws and Orders
14
 
2.14
Plans; ERISA
15
 
2.15
Owned Real Property
15
 
2.16
Leased Property
17
 
2.17
Assets
17
 
2.18
Intellectual Property
18
 
2.19
Contracts
19
 
2.20
Insurance
21
 
2.21
Affiliate Transactions
22
 
2.22
Employees; Labor Relations
22
 
2.23
Environmental Matters
24
 
2.24
Substantial Customers and Suppliers
24
 
2.25
Accounts and Notes Receivable
24
 
2.26
Other Negotiations; Brokers; Third-Party Expenses
25
 
2.27
Warranty Obligations
25
 
2.28
Foreign Corrupt Practices Act
25
 
2.29
Takeover Statutes
25
 
2.30
Disclosure
26
 
2.31
Disclosure of Purchaser Information
26
 
2.32
Suitability of Investment
26

 
i

--------------------------------------------------------------------------------


 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF SELLER
27
 
3.1
Ownership of Company Stock
27
 
3.2
Binding Agreements
27
 
3.3
Non Conflicts; Approvals
27
 
3.4
Legal Proceedings
28
       
ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF PURCHASER
28
 
4.1
Organization
28
 
4.2
Authority; Binding Agreements
28
 
4.3
No Conflicts; Approvals
29
 
4.4
Other Negotiations; Brokers; Third-Party Expenses
29
 
4.5
Valid Issuance of Stock Consideration
30
 
4.6
SEC Reports
30
       
ARTICLE 5 - CONDUCT PRIOR TO CLOSING
30
 
5.1
Conduct of Business
30
 
5.2
No Solicitation
31
       
ARTICLE 6 - ADDITIONAL AGREEMENTS
32
 
6.1
Access to Information
32
 
6.2
Covenant Not to Compete
32
 
6.3
Confidentiality
33
 
6.4
Expenses
34
 
6.5
Public Disclosure
34
 
6.6
FIRPTA Compliance
34
 
6.7
Notification of Certain Matters
34
 
6.8
Regulatory and Other Authorizations; Notices and Consents
35
 
6.9
Company Information
35
 
6.10
Interim Financial Information
35
 
6.11
Compliance Confirmation
36
 
6.12
Additional Documents and Further Assurances; Cooperation
36
 
6.13
Resignation of Directors
36
 
6.14
Delivery of Stock Ledger and Minute Book of the Company
36
 
6.15
Certain Tax Matters
36
 
6.16
Tax Indemnification
39
 
6.17
General Release
39
 
6.18
Equity Incentive Plan
39
 
6.19
Waiver of Claims against Trust
39
       
ARTICLE 7 - CONDITIONS TO CLOSING
39
 
7.1
Conditions to Obligations of Each Party to Effect the Acquisition
39
 
7.2
Additional Conditions to Obligations of Seller
40
 
7.3
Additional Conditions to the Obligations of Purchaser
40

 
ii

--------------------------------------------------------------------------------



       
ARTICLE 8 - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
41
 
8.1
Survival of Representations and Warranties; Indemnification
41
 
8.2
Indemnification
42
 
8.3
Third Party Claim Indemnification Procedures
42
 
8.4
Right to Set-Off
43
       
ARTICLE 9 - TERMINATION, AMENDMENT AND WAIVER
44
 
9.1
Termination
44
 
9.2
Effect of Termination
44
 
9.3
Amendment
45
       
ARTICLE 10 - MISCELLANEOUS PROVISIONS
45
 
10.1
Notices
45
 
10.2
Entire Agreement
46
 
10.3
Further Assurances; Post-Closing Cooperation
46
 
10.4
Waiver
46
 
10.5
Third-Party Beneficiaries
46
 
10.6
Headings
46
 
10.7
Invalid Provisions
46
 
10.8
Governing Law
47
 
10.9
Arbitration
47
 
10.10
Construction
48
 
10.11
Counterparts; Facsimiles
48
 
10.12
Specific Performance
48
       
ARTICLE 11 - DEFINITIONS
48
 
11.1
Definitions
48
 
11.2
Construction
57



SCHEDULES


ATTACHMENTS


A.
Independent Auditors' Report and Financial Statements of EAHE
125
     
B.
Law of the People’s Republic of China on Employment Contracts
145

 
iii

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT, dated as of August 6, 2008, is by and among CHINA
HEALTHCARE ACQUISITION CORP., a Delaware corporation (“Purchaser”), Europe Asia
Huadu Environment Pte, Ltd, a Singapore company ("Company") and TeamBest
International Limited, a BVI company (“TeamBest"), and MADAME WANG LAHUA, a
resident of People’s Republic of China (together with TeamBest, the “Seller”).
Certain capitalized terms used but not defined in the text hereof shall have the
meanings ascribed to them in Section 11.1 hereof.
 
RECITALS
 
A.  Madame Wang owns all of the issued and outstanding equity of TeamBest.
TeamBest owns all of the issued and outstanding capital stock of the Company.
The Company owns all of the outstanding equity of Europe Asia Huadu (Yixing)
Environment Protection Co., Ltd. and Europe-Asia Huadu Environment Engineering
Co., Ltd, each a limited liability company under the laws of the Peoples
Republic of China.
 
B. Purchaser desires to purchase and acquire from TeamBest and TeamBest desires
to sell and transfer to Purchaser, all of the shares of Company Stock which are
issued and outstanding immediately prior to the Closing for the consideration
set forth herein, and upon the terms and subject to the conditions set forth in
this Agreement and the related documents to be executed and delivered in
connection herewith (the “Acquisition”).
 
NOW, THEREFORE, in consideration of the covenants, representations and
warranties set forth herein, intending to be legally bound hereby, the parties
agree as follows:
 
ARTICLE 1
THE ACQUISITION
 
1.1 The Acquisition. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, Purchaser shall purchase and acquire from
TeamBest, and TeamBest shall sell and transfer to Purchaser, all shares of
Company Stock issued and outstanding immediately prior to the Closing for and in
exchange of the Stock Consideration. Immediately following the Closing,
Purchaser shall own all of the issued and outstanding equity and any other
ownership interests of the Company.
 
1.2 Closing. Unless this Agreement is earlier terminated pursuant to Section
9.1, the closing of the Acquisition (the “Closing”), which is expected to take
place on or about December 15, 2008, will take place within three (3) Business
Days following satisfaction or waiver of the conditions set forth in Article 7,
at the offices of Venable LLP, 8010 Towers Crescent Drive, Suite 300, Vienna,
Virginia 22182, unless another place or time is agreed to by the parties (the
“Closing Date”). 
 

--------------------------------------------------------------------------------


 
1.3 Purchase Price; Closing Deliverables.
 
(a) On the terms and subject to the conditions set forth in this Agreement,
Purchaser agrees to deliver the amounts set forth in this Section 1.3(a)
(collectively, the “Stock Consideration"). The Stock Consideration shall be
subject to adjustment after Closing in accordance with Section 1.4. The Stock
Consideration shall be payable as follows:
 
(i) Ten Million Five Hundred Thousand (10,500,000) shares of common stock of
Purchaser (the “Closing Payment”) shall be issued to Seller at Closing by the
Purchaser;
 
(ii) Up to an additional Three Million Eight Hundred Thousand (3,800,000) shares
of common stock of the Company (the “Earnout”) may be issued to Seller in
separate payments after the Closing, pursuant to the terms and conditions of
Section 1.5 hereof. Seller has agreed to distribute One Million Nine Hundred and
Thirty Eight Thousand (1,938,000) shares of the Earnouts to Ms. Wang Lahua. The
balance One Million Eight Hundred and Sixty Two Thousand (1,862,000) shares will
be paid to the management of the Purchaser.
 
(b) Additionally, at the Closing Purchaser shall deliver to Seller the documents
and instruments specified in Section 7.2.


(c) At the Closing Seller and the Company shall deliver or cause to be delivered
to Purchaser the documents and instruments specified in Section 7.3, and shall
deliver or cause to be delivered to Purchaser such additional documents as may
reasonably be requested by Purchaser in order to carry out the intentions and
purposes of this Agreement.


1.4 Potential Purchase Price Adjustments.
 
(a) As used herein, (1) “Closing Cash Balances” means an amount equal to the
value of all of the Company’s consolidated unrestricted cash and cash
equivalents as of the close of business on the Closing Date; (2) “Closing Debt”
means the Company’s consolidated Debt as of the Closing of business on the
Closing Date; (3) “Closing Working Capital Amount” means an amount equal to the
value of all of the Company’s consolidated unrestricted cash and cash
equivalents, inventory, accounts receivable, prepaid expenses and all other
current assets of the Company less the consolidated current liabilities of the
Company (including accounts payable, accrued Taxes, accrued expenses and prepaid
revenues, and including Company Expenses, in each case as of the close of
business on the Closing Date; and (4) “Closing Net Assets” means an amount equal
to the value of all of the consolidated Assets less an amount equal to all of
the Company’s consolidated Liabilities (including consolidated Company Expenses,
in each case as of the close of business on the Closing Date; as each such
capitalized and underscored term in the foregoing clauses (1) through (4) is
determined from and set forth with (i) the consolidated balance sheet of the
Company as of the close of business on the Closing Date, as finalized pursuant
to Section 1.4(c) or Section 1.4(d) (the “Closing Balance Sheet”), or (ii) the
Company’s good faith estimate of the Closing Balance Sheet, delivered pursuant
to Section 1.4(b) (the “Estimated Closing Balance Sheet”), as applicable.
 
2

--------------------------------------------------------------------------------


 
(b) Not less than three (3) Business Days prior to the scheduled Closing Date,
the Company will prepare and furnish to Purchaser the Estimated Closing Balance
Sheet, which will be prepared in accordance with GAAP, will be in reasonable
detail and accompanied by such other financial information and methods of
calculation as may be reasonably necessary for Purchaser to evaluate the
accuracy thereof, and will include estimated calculations of Closing Cash
Balances, Closing Working Capital Amount and Closing Net Assets. The Closing
Payment will be reduced at Closing by a number of shares of common stock equal
to the sum of (A) any shortfall between the Closing Cash Balances shown on the
Estimated Closing Balance Sheet and a target of $11,657,839, plus (B) any
shortfall (not already counted in (A) of this sentence) between the Closing
Working Capital Amount shown on the Estimated Closing Balance Sheet and a target
of $5,000,000, plus (C) any shortfall (not already counted in (A) or (B) of this
sentence) between the Closing Net Assets shown on the Estimated Closing Balance
Sheet and a target of $31,674,408, divided by $6.00 (such amount, the “Closing
Payment Adjustment”).
 
(c) Within ninety (90) days after the Closing, Purchaser will prepare and
furnish to Seller a draft Closing Balance Sheet, which will be in reasonable
detail and accompanied by such other financial information and methods of
calculation as may be reasonably necessary for Seller to evaluate the accuracy
thereof. Purchaser’s draft Closing Balance Sheet will set forth Purchaser’s
calculation of Closing Cash Balances, Closing Debt, Closing Working Capital
Amount and Closing Net Assets and, if applicable, Purchaser’s calculation of the
Purchase Price adjustment required by Section 1.4(e). Seller will have a period
of thirty (30) days after receipt of Purchaser’s draft Closing Balance Sheet to
notify Purchaser in writing of its election to accept or reject Purchaser’s
draft Closing Balance Sheet and any Purchase Price adjustment resulting
therefrom (and in the case of a rejection, there must be included in such notice
the reasons for rejection in reasonable detail and Seller’s calculations
thereof). In the event no written notice is received by Purchaser during such
30-day period (or earlier upon a written notice from Seller agreeing thereto),
Purchaser’s draft Closing Balance Sheet and the accompanying calculation of
Closing Cash Balances, Closing Working Capital Amount, Closing Net Assets, and
any Purchase Price adjustment resulting therefrom, will be deemed accepted by
Seller and final and binding on the parties hereto.
 
(d) In the event Seller timely rejects Purchaser’s draft Closing Balance Sheet
and any Purchase Price Adjustment resulting therefrom, Purchaser and Seller will
promptly (and in any event within 20 days following the date upon which
Purchaser receives written notice from Seller that Seller rejects Purchaser’s
draft Closing Balance Sheet) attempt to make a joint determination of the
Closing Balance Sheet and any Purchase Price adjustment resulting therefrom. If
the parties are unable to agree upon the final determination of the Closing
Balance Sheet within such 20-day period, then Purchaser and Seller will submit
the issues in dispute to an independent certified public accountant jointly
chosen by Seller and Purchaser, which will act as the arbitrator of the issues
in dispute (the “Arbitrator”). In making its determination, the Arbitrator will
consider only those items or amounts in Purchaser’s draft Closing Balance Sheet
and its calculations of Closing Cash Balances, Closing Working Capital Amount,
Closing Net Assets and the Purchase Price adjustment required by Section 1.4(e)
as to which Seller has disagreed. The determination of the Arbitrator shall be
set forth in a written notice delivered to Purchaser and Seller by Arbitrator
and will be binding and conclusive on the parties; provided, however, that in no
event will the Arbitrator’s calculation of the Purchase Price adjustment
required by Section 1.4(e) be more in favor of Purchaser than the amount thereof
shown in Purchaser’s draft Closing Balance Sheet and its calculations of Closing
Cash Balances, Closing Working Capital Amount, Closing Net Assets and the
Purchase Price adjustment nor more in favor of Seller than the amount thereof
shown in Seller’s calculation thereof delivered pursuant to Section 1.4(c).
Purchaser and Seller will each bear 50% of the fees and expenses of the
Arbitrator for such determination.
 
3

--------------------------------------------------------------------------------


 
(e) The “Post-Closing Adjustment Amount” shall be equal to the sum of (A) any
shortfall between the Closing Cash Balances shown on the Closing Balance Sheet
and a target of $11,657,839, plus (B) any shortfall (not already counted in (A)
of this sentence) between the Closing Cash Working Capital Amount shown on the
Closing Balance Sheet and a target of $5,000,000, plus (C) any shortfall (not
already counted in (A) and (B) of this sentence) between the Closing Net Assets
shown on the Closing Balance Sheet and a target of $31,674,408. If the
Post-Closing Adjustment Amount is greater than the Closing Payment Adjustment,
then the Closing Payment shall be reduced on a dollar-for-dollar basis by the
amount of such difference divided by $6.00, and if the Closing Payment
Adjustment is greater than the Post-Closing Adjustment Amount, then the Closing
Payment shall be increased on a dollar-for-dollar basis by the amount of such
difference divided by $6.00. The amount of any negative Closing Payment
adjustment will be paid by Seller to the Purchaser (and Seller shall be
responsible for such payment), and the amount of any positive Closing Payment
adjustment will be paid by Purchaser to Seller, in either case within three (3)
Business Days after the final determination thereof.
 
1.5 Earnout.
 
(a) Subject to Section 1.6, the Earnout may be paid to Seller in separate
payments based on the Company’s Net Income during the Earnout Periods following
the Closing. For purposes hereof, (1) "Net Income" means the Company’s
consolidated net income determined in accordance with GAAP, (2) “The First
Earnout Period” means the period that begins after the Closing Date and ends on
December 31, 2008, (3) "The Second Earnout Period" means the year commencing
January 1, 2009 through December 31, 2009, and (4) "The Third Earnout Period"
means the year commencing January 1, 2010 through December 31, 2010.


(b) Subject to Section 1.5(c):


(1) Seller shall be entitled to an Earnout payment of One Million Two Hundred
Thousand (1,200,000) shares of common stock of the Company if Net Income for the
First Earnout Period exceeds Twelve Million Dollars ($12,000,000) for the year
ended December 31, 2008.


(2) Seller shall be entitled to an additional Earnout payment of One Million
Three Hundred Thousand (1,300,000) shares of common stock of the Company if Net
Income for the Second Earnout Period exceeds Sixteen Million Dollars
($16,000,000) for the year ended December 31, 2009.


(3) Seller shall be entitled to an additional Earnout payment of One Million
Three Hundred Thousand (1,300,000) shares of common stock of the Company if Net
Income for the Third Earnout Period exceeds Twenty Million Dollars ($20,000,000)
for the year ended December 31, 2010.
 
4

--------------------------------------------------------------------------------




; provided, however, that if Net Income for the First Earnout Period does not
exceed $12,000,000 Seller will be entitled to the Earnout payment for such
period if cumulative Net Income for the First Earnout Period and Second Earnout
Period exceeds $28,000,000 or if cumulative Net Income for the First and Second
Earnout Periods does not exceed $28,000,000, then if the cumulative Net Income
for First, Second and Third Earnout Periods exceeds $48,000,000; further
provided if Net Income for the Second Earnout Period does not exceed
$16,000,000, Seller will be entitled to the Earnout payment for such period if
cumulative Net Income for the Second Earnout Period and Third Earnout Period
exceeds $36,000,000.


(c) Purchaser will prepare and furnish to Seller in writing within sixty (60)
days following the end of such Earnout Period Purchaser’s calculation of Net
Income and the amount of any Earnout payment for such Earnout Period to which
Seller is entitled pursuant to Section 1.5(b) (each such writing, an “Earnout
Proposal”). Each Earnout Proposal will be in reasonable detail and accompanied
by such other financial information and methods of calculation as may be
reasonably necessary for Seller to evaluate the accuracy thereof. Seller will
have a period of thirty (30) days after receipt of Purchaser’s Earnout Proposal
to notify Purchaser in writing of its election to accept or reject Purchaser’s
Earnout Proposal (and in the case of a rejection, there must be included in such
notice the reasons for rejection in reasonable detail and Seller’s calculations
thereof). In the event no written notice is received by Purchaser during such
30-day period (or earlier upon a written notice from Seller agreeing thereto),
Purchaser’s Earnout Proposal will be deemed accepted by Seller and final and
binding on the parties hereto. The procedures and timeframes established
pursuant to Section 1.4(d) shall apply in the event that Seller timely rejects
Purchaser’s Earnout Proposal.


(d) the amount of any Earnout payment finally determined pursuant to
Section 1.5(c) will be paid by Purchaser to Seller within three (3) Business
Days after such determination.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company and Seller hereby represent and warrant to Purchaser as follows:
 
2.1  Organization and Qualification. The Company is a Singapore holding company
duly organized, validly existing and in good standing under the Laws of
Singapore and has full corporate power and authority to conduct the Business as
now conducted and to own, use, license and lease the Assets. The Company is duly
qualified, licensed or admitted to do business and is in good standing as a
foreign corporation in each jurisdiction in which the ownership, use, licensing
or leasing of the Assets, or the conduct or nature of the Business, makes such
qualification, licensing or admission necessary, except for such failures to be
so duly qualified, licensed or admitted and in good standing that would not
reasonably be expected to have a Material Adverse Effect. Schedule 2.1 attached
hereto sets forth each jurisdiction where the Company is so qualified, licensed
or admitted to do business as a foreign corporation.
 
5

--------------------------------------------------------------------------------


 
2.2  Authority; Binding Agreements. The Company has full corporate power and
authority to execute and deliver this Agreement and any other agreements which
are attached (or forms of which are attached) as exhibits hereto (the “Ancillary
Agreements”) to which the Company is or will become a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and the Ancillary Agreements to which the Company is or will
become a party, the consummation by the Company of the transactions contemplated
hereby and thereby, and the performance by the Company of its obligations
hereunder and thereunder, have been duly and validly authorized by all necessary
corporate action of the Company, and no other corporate action on the part of
the Company is required to authorize the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which the Company is or will
become a party, or the consummation by the Company of the transactions
contemplated hereby and thereby. This Agreement and the Ancillary Agreements to
which the Company is or will become a party have been or will be, as applicable,
duly and validly executed and delivered by the Company and, a constitute or will
upon execution and delivery constitute, as applicable, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.
 
2.3  Capital Stock.
 
(a)  The authorized capital stock of the Company consists of 100 shares of stock
(the “Company Stock”), two of which shares of Company Stock are issued and
outstanding. All of the issued and outstanding shares of Company Stock are
validly issued, fully paid and non-assessable, have not been issued in violation
of any federal or state securities Laws, and are owned beneficially and of
record by TeamBest.
 
(b)  No Company Stock has been issued subject to a repurchase option or buy-back
agreement on the part of the Company.
 
(c)  There are no outstanding Company Options or other Equity Equivalents or any
agreements, arrangements or understandings to which the Company is a party
(written or oral) to issue any Company Options or other Equity Equivalents.
There is no stock plan of the Company or Seller or any of their respective
Affiliates pursuant to which Company Options or other Equity Equivalents are
issued and outstanding or are available for issuance.
 
(d)  There are no preemptive rights or agreements, arrangements or
understandings to issue preemptive rights with respect to the issuance or sale
of Company Stock created by statute, the articles of incorporation or bylaws of
the Company, or any agreement or other arrangement to which the Company is a
party (written or oral) or to which it is bound, and there are no agreements,
arrangements or understandings to which the Company is a party (written or oral)
pursuant to which the Company has the right to elect to satisfy any Liability by
issuing Company Stock or Equity Equivalents. No shares of Company Stock have
been issued in violation of any preemptive or similar rights, including rights
of first refusal or first offer.
 
6

--------------------------------------------------------------------------------


 
(e)  The Company is not a party or subject to any agreement, arrangement or
understanding, and there is no agreement, arrangement or understanding between
or among any Persons which affects, restricts or relates to voting, giving of
written consents, dividend rights or transferability of shares with respect to
Company Stock, including any voting trust agreement or proxy.
 
2.4  Subsidiaries.
 
(a) The Company owns no subsidiaries other than Europe-Asia Huadu (Yixing)
Environment Protection Co., Ltd. ("Direct Sub") which wholly owns Europe-Asia
Huadu Environment Engineering Co. Ltd. ("Indirect Sub" and with Direct Sub, the
"Subsidiaries" and individually, a "Subsidiary"). The Company owns all of the
outstanding capital stock of the Direct Sub and Direct Sub owns all of the
outstanding capital stock of Indirect Sub.
 
(b) There are no outstanding options or securities, which by their terms, are or
may be exercisable, convertible or exchangeable for or into common stock,
preferred stock or other securities of a Subsidiary and there is no stock plan
pursuant to which such option or securities are issued and outstanding or are
available for issuance.
 
(c) There are no preemptive rights or agreements, arrangements or understandings
to issue preemptive rights with respect to the issuance or sale of capital stock
or securities of the Subsidiaries created by statute, articles of organization,
agreement or other arrangement to which either Subsidiary is a party (written or
oral) or to which either Subsidiary is bound, and there are no agreements,
arrangements or understandings to which a Subsidiary is a party (written or
oral) pursuant to which such Subsidiary has the right to elect to satisfy any
liability by issuing its capital stock or securities. No shares of capital stock
or securities of a Subsidiary have been issued in violation of any preemptive or
similar rights, including rights of first refusal or first offer.
 
(d) No Subsidiary is a party or subject to any agreement, arrangement or
understanding, and there is no agreement, arrangement or understanding between
or among Person which affects, restricts or relates to voting, giving of written
consents, dividend rights or transferability of shares of capital stock or
securities of a Subsidiary, including any voting trust agreement or proxy.
 
2.5  Directors, Officers and Employees. The names of each director and officer
of the Company on the date hereof, and his or her position with the Company are
listed in Schedule 2.5 attached hereto. No claims for indemnification by any
current or former director, officer or other employee of the Company are
currently outstanding, and no basis exists for any such claim for
indemnification.
 
2.6  No Conflicts; Approvals. The execution and delivery by the Company of this
Agreement and the Ancillary Agreements to which the Company is or will be a
party does not and will not upon execution and delivery, and the performance by
the Company of its obligations under this Agreement and the Ancillary Agreements
to which the Company is or will be a party and the consummation of the
transactions contemplated hereby and thereby do not and will not:
 
7

--------------------------------------------------------------------------------


 
(a)  conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the articles of incorporation or bylaws of the
Company or Subsidiary;
 
(b)  subject to obtaining or making the Approvals disclosed in Schedule 2.6(c),
if any, result in a violation or breach of, or a conflict with, any Law or Order
applicable to the Company or any of the Assets or any Subsidiary or its Assets;
 
(c)  except as disclosed in Schedule 2.6(c) attached hereto, (i) result in a
violation or breach of or conflict with, (ii) constitute a default (or an event
that, with or without notice or lapse of time or both, would constitute a
default) under, (iii) require the Company or any Subsidiary to obtain or make
any Approval to any Person as a result or under the terms of, (iv) result in or
give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, (v) result in or give to any Person any
additional rights or entitlement to increased, additional, accelerated or
guaranteed payments or performance under, (vi) result in the creation or
imposition of (or the obligation to create or impose) any Lien upon the Company
or a Subsidiary or any of their respective Assets under or (vii) result in the
loss of any benefit under, any of the terms, conditions or provisions of any
Contract or License to which the Company or a Subsidiary is a party or by which
any of their respective Assets are bound; or
 
(d)  the Company has received all required approvals from the Minister of
Finance and Commerce (MOFCOM) of the People's Republic of China to own and
operate its Subsidiaries and the transactions contemplated by this Agreement
that will not conflict with such approvals or require any further approvals from
MOFCOM.
 
Subject to obtaining or making the Approvals disclosed in Schedule 2.6(c), no
Approval is required to be obtained from or made with any Governmental or
Regulatory Authority by the Company or Subsidiary in connection with the
execution and delivery by the Company of this Agreement and the Ancillary
Agreements to which the Company is or will be a party, and the performance by
the Company of its obligations under this Agreement and the Ancillary Agreements
to which the Company is or will be a party and the consummation of the
transactions contemplated hereby and thereby.
 
2.7  Financial Statements.
 
(a) Schedule 2.7 attached hereto sets forth (a) the unaudited consolidated
balance sheet of the Direct Sub as of June 30, 2008 and the related consolidated
statement of operations and consolidated statement of cash flows for the six (6)
months then ended, and (b) the audited consolidated balance sheet of the Direct
Sub as of December 31, 2007, and December 31, 2006, and the related consolidated
statement of operations and consolidated statement of cash flows for the fiscal
years then ended prepared in accordance with US GAAP (" --Audited -Financial
Statements and with the unaudited financial statements the "Financial
Statements"). The Financial Statements are complete and correct in all material
respects, are in accordance with the Books and Records of the Direct Sub and
present fairly, in all material respects, the financial condition and operating
results of the Direct Sub as of the dates and during the periods indicated
therein.
 
8

--------------------------------------------------------------------------------


 
(b) At the time of the execution and delivery of this Agreement, the Company, at
its expense, shall prepare consolidated balance sheets as of December 31, 2007
and 2006 and related consolidated statements of operations and consolidated
statements of cash flows for each of the years then ended in accordance with
GAAP. Such consolidated financial statements shall have been audited by a
certified independent accountant ("Accountant") registered with the U.S. Public
Company Accounting Oversight Board and shall include an unqualified report of
such Accountants thereon. At the time of the execution and delivery of this
Agreement, the Company, at its expense, shall prepare a consolidated balance
sheet for the six months ended June 30, 2008 and a consolidated statement of
operations and consolidated statement of cash flow for the six months then ended
which shall be reviewed by the Accountants and the Company shall prepare and
have reviewed by the Accountants a consolidated balance sheet, statement of
operations and statement of cash flows for each quarter and cumulative year to
date period thereafter. The financial statements described in this Section
2.7(b) are the "Company Financial Statements." The Company Financial Statements
shall be delivered to Purchaser no later than thirty (30) days after the date of
this Agreement. The Company Financial Statements will be prepared in accordance
with the applicable requirements of Regulation S-X promulgated pursuant to the
U.S. Securities Exchange Act of 1934, as amended, complete and correct in all
material respects, in accordance with the Books and Records of the Company and
will present fairly, in all material respects, the financial condition and
operating of the Company on a consolidated basis as of the dates and during the
periods indicated therein. The Company shall use its best efforts to cause
Accountants to provide their consents to the inclusion of this report on the
Company Financial Statements in the filings required to be made by the Purchaser
with the U.S. Securities and Exchange Commission in connection with the
transactions contemplated by this Agreement.
 
2.8  Books and Records; Organizational Documents. Copies of the minute books and
stock record books of the Company and its Subsidiaries (a) have been provided or
made available to Purchaser or its counsel prior to the execution of this
Agreement, and (b) are complete and correct. Such minute books contain a true
and complete record of actions taken at meetings and by all written consents in
lieu of meetings of the directors, stockholders and committees of the board of
directors of the Company from the date of the incorporation through the date
hereof.
 
2.9  Absence of Changes. Since December 31, 2007, except as set forth in
Schedule 2.9, there has not been any event which has had or is reasonably
expected to have any Material Adverse Effect. Without limiting the generality of
the foregoing sentence, and except as set forth on Schedule 2.9, since December
31, 2007:
 
(a)  Neither the Company nor any Subsidiary has entered into any Contract or
License (other than with Purchaser or its Affiliates), commitment or transaction
or incurred any Liabilities outside of the ordinary course of business;
 
(b)  Neither the Company nor any Subsidiary has entered into any strategic
alliance, joint development or joint marketing Contract;
 
(c)  There has not been any amendment or other modification (or agreement to do
so) or violation of the terms of, any of the Contracts set forth or described in
Schedule 2.18(a);
 
9

--------------------------------------------------------------------------------


 
(d)  Neither the Company nor any Subsidiary has entered into any transaction
with any officer, director, stockholder, Affiliate or Associate of the Company
or Subsidiary, other than pursuant to any Contract disclosed to Purchaser
pursuant to Schedule 2.21(a) or other than pursuant to any Contract of
employment listed pursuant to Schedule 2.l9(a);
 
(e)  Neither the Company nor any Subsidiary has entered into or amended any
Contract or License pursuant to which any other Person is granted production,
marketing, distribution, licensing or similar rights of any type or scope with
respect to any products or services of the Company or Subsidiary or Company
Intellectual Property, other than as contemplated by the Contracts and Licenses
disclosed in Schedule 2.19(a);
 
(f)  No Action or Proceeding has been commenced or, to the knowledge of Seller
and/or the Company, has been threatened, by or against the Company or
Subsidiary;
 
(g)  The Company has not declared or set aside or paid any dividends on or made
any other distributions (whether in cash, stock or property) in respect of any
Company Stock or Equity Equivalents, or effected or approved any split,
combination or reclassification of any Company Stock or Equity Equivalents, or
issued or authorized the issuance of any other securities in respect of, in lieu
of or in substitution for shares of Company Stock or Equity Equivalents, or
repurchased, redeemed or otherwise acquired, directly or indirectly, any shares
of Company Stock or Equity Equivalents;
 
(h)  (1) The Company has not issued, granted, delivered, sold or authorized or
proposed to issue, grant, deliver or sell, or purchased or proposed to purchase,
any shares of Company Stock or Equity Equivalents, (2) the Company has not
modified or amended the rights of any holder of any outstanding shares of
Company Stock or Equity Equivalents, and (3) there have not been any agreements,
arrangements, plans or understandings obligating the Company to make any such
modification or amendment;
 
(i)  There has not been any amendment to the Company’s articles of incorporation
or bylaws;
 
(j)  There has not been any transfer (by way of a Contract, License or
otherwise) to any Person of rights to any Company Intellectual Property, and the
Company has used its best efforts to secure all Company Intellectual Property
from unauthorized disclosure or removal from the Company premises by the Company
personnel or contractors or any other persons or entities;
 
(k)  Neither the Company nor any Subsidiary has made or agreed to make any
disposition or sale of, waiver of rights to, license or lease of, or incurrence
of any Lien on, any of the Assets, other than dispositions of inventory, or
nonexclusive licenses of assets or properties in the ordinary course of business
of the Company or such Subsidiary;
 
(l)  Neither the Company nor any Subsidiary has made or agreed to make any
purchase of any assets or properties of any Person other than (i) acquisitions
of inventory, or licenses of assets or properties, in the ordinary course of
business of the Company or such Subsidiary, and (ii) other acquisitions in an
amount not exceeding Fifty Thousand Dollars ($50,000) in the case of any
individual item or One Hundred Thousand Dollars ($100,000) in the aggregate;
 
10

--------------------------------------------------------------------------------


 
(m)  Neither the Company nor any Subsidiary has made or agreed to make any
capital expenditures or commitments for additions to property, plant or
equipment of the Company or of such Subsidiary constituting capital assets in
the aggregate in an amount exceeding One Hundred Thousand Dollars ($100,000);
 
(n)  Neither the Company nor any Subsidiary has made or agreed to make any
write-off or write-down, any determination to write off or write-down, or
revalue, any of the Assets, or change any reserves or Liabilities associated
therewith, in the aggregate in an amount exceeding Fifty Thousand Dollars
($50,000);
 
(o)  Neither the Company nor any Subsidiary has made or agreed to make payment,
discharge or satisfaction, in an amount in excess of Ten Thousand Dollars
($10,000), in any one case, or Fifty Thousand Dollars ($50,000) in the
aggregate, of any claim, Liability or obligation (whether absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction in the ordinary course of business of Liabilities
reflected or reserved against in Audited Financial Statements and other than
Liabilities incurred in the ordinary course of business since December 31, 2007;
 
(p)  Neither the Company nor any Subsidiary has failed to pay or otherwise
satisfy any Liabilities presently due and payable by the Company or such
Subsidiary;
 
(q)  Neither the Company nor any Subsidiary has incurred any Debt or guaranteed
any Debt of any other Person, or has issued or sold any debt securities or
guaranteed any debt securities of others;
 
(r)  Neither the Company nor any Subsidiary has granted any severance or
termination pay to any director, officer, employee or consultant of the Company
or of such Subsidiary;
 
(s)  Neither the Company nor any Subsidiary has (i) granted or approved any
increase in salary, rate of commissions, rate of consulting fees or any other
compensation of any current or former officer, director, stockholder, employee,
independent contractor or consultant of the Company or such Subsidiary, or (ii)
paid or agreed or made any commitment to pay any discretionary or stay bonus;
 
(t)  Neither the Company nor any Subsidiary has paid or approved the payment of
any consideration of any nature whatsoever (other than salary, commissions or
consulting fees and customary benefits paid to any current or former officer,
director, stockholder, employee or consultant of the Company in the ordinary
course of business) to any current or former officer, director, stockholder,
employee, independent contractor or consultant;
 
(u)  Neither the Company nor any Subsidiary has adopted, entered into, amended,
modified or terminated (partially or completely) any Plan;
 
11

--------------------------------------------------------------------------------


 
(v)  The Company has not made any change in accounting policies, principles,
methods, practices or procedures (including for bad debts, allocation of
corporate expenses, contingent liabilities or otherwise, respecting
capitalization or expense of research and development expenditures, depreciation
or amortization rates or timing of recognition of income and expense);
 
(w)  Neither the Company nor any Subsidiary has commenced or terminated, or made
any material change in, any line of business;
 
(x)  There has been no physical damage, destruction or other casualty loss
(whether or not covered by insurance) affecting any of the real or personal
property or Equipment of the Company or Subsidiary in the aggregate in an amount
exceeding Fifty Thousand Dollars ($50,000); and
 
(y)  Neither the Company, nor any of its Subsidiaries nor Seller has entered
into or approved any contract, arrangement or understanding to do, engage in or
cause or having the effect of any of the foregoing by the Company or such
Subsidiary, including with respect to any Business Combination not otherwise
restricted by the foregoing paragraphs.
 
2.10  No Undisclosed Liabilities. Except as reflected or reserved against in the
Audited Financial Statements or as disclosed in Schedule 2.10, there are no
Liabilities of the Company or Subsidiaries or affecting any of the Assets or the
Business.
 
2.11  Taxes. Except as set forth on Schedule 2.11:
 
(a)  The Company and its Subsidiaries have properly prepared and timely filed
all Tax Returns required to be filed. All such Tax Returns are true, correct and
complete in all material respects. All Taxes owed by the Company or a Subsidiary
(whether or not shown on any Tax Return) have been paid except for Taxes not yet
due. Neither the Company nor any Subsidiary is currently the beneficiary of any
extension of time within which to file any Tax Return. Neither the Company nor
any Subsidiary has received any notice of Tax deficiency or additional
assessment from any Governmental or Regulatory Authority with respect to
Liabilities for Taxes payable by the Company or such Subsidiary that has not
been fully paid or finally settled. No claim has ever been made by any
Governmental or Regulatory Authority in any jurisdiction where the Company does
not file Tax Returns that the Company is or may be subject to taxation by that
jurisdiction. There are no Liens with respect to Taxes on any of the Assets.
 
(b)  The Company and each Subsidiary have withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to or on
behalf of any employee, independent contractor, creditor, stockholder or other
third party (including any nonresident alien or foreign corporation pursuant to
Sections 1441 and 1442 of the Internal Revenue Code or similar provisions under
any foreign Tax laws), and all Forms W-2 and 1099 required with respect thereto
have been properly completed and timely filed.
 
(c)  No shareholder, director or officer (or employee responsible for Tax
matters) of the Company expects or has reason to expect any Governmental or
Regulatory Authority to assess any additional Taxes for any period for which Tax
Returns have been filed. There are no disputes pending in respect of, or claims
asserted by a Governmental or Regulatory Authority for Taxes for which the
Company or a Subsidiary may be liable, nor are there any pending, or, to the
knowledge of Seller and/or the Company, threatened (whether orally or in
writing), audits, investigations or outstanding matters under discussion with
any Governmental or Regulatory Authority with respect to the Taxes for which the
Company or a Subsidiary may be liable.
 
12

--------------------------------------------------------------------------------


 
(d)  Schedule 2.11(d) lists all federal, state, local, and foreign income or
franchise Tax Returns and material Tax elections filed with respect to the
Company and its Subsidiaries filed since January 1, 2005, indicates those Tax
Returns that have been audited, and indicates those Tax Returns that currently
are the subject of audit. Neither the Company nor any Subsidiary has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.
 
(e)   The Company is not a party to or bound by (and will not prior to the
Closing become a party to or bound by) any Tax indemnity, Tax allocation, Tax
sharing or gain recognition agreement (whether written, unwritten or arising
under operation of federal Law as a result of being a member of a group filing
consolidated Tax Returns (other than a group the common parent of which is or
was the Company), under operation of state Laws as a result of being a member of
a unitary group, or under comparable Laws of other states or foreign
jurisdictions). The Company has not been, and will not be, required to include
any item of income in, or exclude any item of deduction from, taxable income for
any Tax period (or portion thereof) ending on or after the Closing Date as a
result of (A) any change in method of accounting for a Tax period ending on or
prior to the Closing Date under Section 481 of the Internal Revenue Code (or any
corresponding or similar provision of state, local or foreign income Tax Law);
(B) any “closing agreement” as described in Section 7121 of the Internal Revenue
Code (or any corresponding or similar provision of state, local or foreign
income Tax Law); (C) any deferred inter-Company gain or any excess loss account
described in the Treasury Regulations under Section 1502 of the Internal Revenue
Code (or any corresponding or similar provision of state, local or foreign
income Tax Law); (D) any installment sale or open transaction disposition made
on or prior to the Closing Date; (E)any prepaid amount received on or prior to
the Closing Date; or (F) the application of Section 263A of the Internal Revenue
Code (or any corresponding or similar provision of state, local or foreign
income Tax Law) with respect to a Tax period ending on or prior to the Closing
Date.
 
(f)  The Company (A) has never been a member of an “affiliated group” (within
the meaning of Section 1504(a) of the Internal Revenue Code) filing a
consolidated federal income Tax Return, and (B) has no Liability for the Taxes
of any Person other than the Company (i) under Treasury Regulation §1.1502-6 (or
any similar provision of state, local or foreign Law), (ii) as a transferee or
successor, (iii) by Contract, or (iv) otherwise.
 
(g)  The Company has not made any payments, is not obligated to make any
payments, and is not a party to any Contract, agreement or arrangement covering
any current or former employee or consultant of the Company that under certain
circumstances could require it to make or give rise to any payments that are not
fully deductible as a result of the provisions set forth in Section 280G of the
Internal Revenue Code or the Treasury Regulations thereunder (or any
corresponding provisions of state, local or foreign Tax Law) or would result in
an excise Tax to the recipient of any such payment under Section 4999 of the
Internal Revenue Code. The Company has no liability for the Taxes of any other
person either as a transferee under Section 6901 of the Internal Revenue Code,
or any similar provision of state, local or foreign law, as a successor, or by
contract or otherwise.
 
13

--------------------------------------------------------------------------------


 
(h)  None of the Company’s Liabilities is an obligation to make a payment that
is not deductible under Section 280G of the Internal Revenue Code.
 
(i)  The unpaid Taxes of the Company or Subsidiaries (A) did not, as of the most
recent fiscal month end, exceed the reserve for Tax Liabilities (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent balance sheet
(rather than in any notes thereto) and (B) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company in filing its Tax Returns or the
Subsidiaries' Tax Returns.
 
(j)  Neither the Company nor any Subsidiary is a party to or bound by any
written ruling or agreement, or to the knowledge of Seller and/or the Company
any other agreement, with any Governmental or Regulatory Authority which would
have continuing effect in any Tax period of the Company or such Subsidiary for
which a Tax Return has not yet been filed.
 
(k)  Neither the Company nor any Subsidiary has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the
Internal Revenue Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code, and neither the Company nor any Subsidiary has
participated in an international boycott within the meaning of Section 999 of
the Internal Revenue Code.
 
(l)  The Company is not party to any joint venture, partnership, or other
arrangement or contract that would be treated as a partnership for federal
income Tax purposes.
 
2.12  Legal Proceedings. Except as set forth in Schedule 2.12:
 
14

--------------------------------------------------------------------------------


 
(a)  there are no Actions or Proceedings pending or, to the knowledge of Seller
and/or the Company, threatened, against or adversely affecting the Company, the
Subsidiaries or any of the Assets or the Business;
 
(b)  there are no Orders outstanding against or adversely affecting the Company,
the Subsidiaries or any of the Assets or the Business; and
 
(c)  there are no facts or circumstances known to Seller and/or the Company that
would reasonably be expected to give rise to any Action or Proceeding against or
adversely affecting the Company, the Subsidiaries or any of the Assets or the
Business.
 
Schedule 2.12 sets forth all Actions or Proceedings against or affecting, or, to
the knowledge of Seller and/or the Company, threatened against or adversely
affecting the Company, the Subsidiaries or any of the Assets or the Business
during the three-year period prior to the date of this Agreement.
 
2.13  Compliance with Laws and Orders.
 
(a)  The operation of the Business as currently conducted does not violate any
Law or Order applicable to the Company, a Subsidiary or any of the Assets, nor
does it constitute unfair competition or deceptive or unfair trade practices, or
the unauthorized practice of law, under any Law. Neither the Company nor any
Subsidiary or any of their directors, officers, Affiliates, agents or employees
has violated or is currently in default or violation under, any Law or Order
applicable to the Company, such Subsidiary or any of the Assets, including any
Law with respect to unfair competition, unfair trade practices, or the
unauthorized practice of law. Neither Seller nor the Company is aware of any
claim of violation, or of any actual violation, of any such Laws and Orders by
the Company or any Subsidiary. 
 
(b)  The Company and each Subsidiary has all Permits required by any Law or any
Governmental or Regulatory Authority for the conduct of the Company’s or such
Subsidiary’s business as presently conducted. Each of such Permits is in full
force and effect and the Company and each such Subsidiary is in compliance with
the terms and requirements thereof, and no such Permit is subject to any
conditions or limitations other than those applicable to permits of that kind
generally. All Permits of the Company and each Subsidiary are listed on
Schedule 2.13 (the “Company’s Permits”) and the Company has made available to
Purchaser a true and correct copy of each such Permit. No loss or expiration of
any Permit is pending or, to the knowledge of Seller and/or the Company,
threatened (including as a result of the transactions contemplated hereby) other
than expiration in accordance with the terms thereof, which terms do not expire
as a result of the consummation of the transactions contemplated hereby and
which terms, except as set forth on Schedule 2.13, do not expire within
ninety (90) days from the date hereof.
 
2.14  Plans; ERISA.
 
(a)  The U.S. Employee Retirement Income Securities Act of 1974 as amended, and
the rules and the regulations promulgated thereunder does not apply to the
Company.
 
(b)  The Company has no employee in Singapore under 2.14(b). The PRC Labor Laws
are attached to this agreement and the Subsidiaries are in compliance with such
Labor Laws.
 
(c)  During the three (3)-year period prior to the date hereof, other than
statutory social insurance plans operated under the Laws of the PRC or any
statutory employee benefits under the Laws of the PRC, none of the Subsidiaries
provides or is obligated to provide any retirement, social insurance, life
insurance, medical, dental or other welfare benefits provided on ill-health,
injury, death disability or on termination of employment (whether voluntary or
involuntary) to any current or former employees, officers, consultants,
independent contractors or agents of the Subsidiaries. Except as otherwise
disclosed in Schedule 2.14(c), none of the Subsidiaries is a party to or is
bound by any currently effective deferred compensation agreement, bonus plan,
incentive plan, profit sharing plan, retirement agreement, vacation,
hospitalization, medical or other plan, policy, trust or arrangement or other
employee compensation agreement (other than those statutorily required under the
laws of the PRC). Each of the Subsidiaries has complied with all applicable Laws
relating to any of the Plans, all such contributions and payments required to be
made by any employees of the Subsidiaries with respect to the employee benefits
have been fully deducted and paid to the relevant Governmental Authority, and no
such deductions have been challenged or disallowed by any Governmental Authority
or any employee of any Subsidiary.
 
15

--------------------------------------------------------------------------------




2.15       Owned Real Property.
 
(a) Schedule 2.15(a) contains a true and complete list of all real property
owned by the Company or its Subsidiaries (“Real Property”). All buildings,
structures, improvements, fixtures, facilities, equipment, all components of all
buildings, structures and other improvements included within the Real Property,
including, but not limited to, the roofs and structural elements thereof and the
heating, ventilation, air conditioning, plumbing, electrical, mechanical, sewer,
waste water, storm water, paving and parking equipment, systems and facilities
included therein conform in all material respects to all applicable Laws of
every Governmental Authority having jurisdiction over any of the Real Property,
and every instrumentality or agency thereof. There are no unsatisfied requests
for any repairs, restorations or improvements to the Real Property from any
Governmental Authority. There are no outstanding Contracts made by the Company
or Subsidiary for any improvements to the Real Property for which there is an
outstanding amount payable. No person, other than the Company or a Subsidiary,
owns any equipment or other tangible assets or properties situated on the Real
Property material to the operation of the Business.


(b) The use and operation of the Real Property is in full compliance in all
material respects with all applicable Laws, covenants, conditions, restrictions,
easements, disposition agreements and similar matters affecting the Real
Property and, each of the Company or Subsidiaries has the right under all
applicable Laws to continue the use and operation of the Real Property in the
conduct of the Business. During the three (3)-year period prior to the date
hereof, neither the Company nor a Subsidiary has received any written notice of
any material violation (or claimed material violation) of or investigation of
such material violation (or claimed material violation) regarding any applicable
Laws in relation to the Real Property, which notice or investigation resulted in
a penalty or fine or resulted in any order restricting the use by the Company or
any Subsidiary of any Real Property.


(c)  None of the buildings, structures and other improvements located on the
Real Property, the appurtenances thereto or the equipment therein or the
operation or maintenance thereof violates any restrictive covenant or encroaches
on any property owned by others or any easement, right of way or other
encumbrance or restriction affecting or burdening such Real Property in any
manner, nor does any building or structure of any third party encroach upon the
Real Property or any easement or right of way benefiting the Real Property.


(d) Neither the Company nor any Subsidiary has received written notice of, or
otherwise had knowledge of, any condemnation, fire, health, safety, building,
environmental, hazardous substances, pollution control, zoning or other land use
regulatory proceedings instituted but not settled which would have an effect on
the ownership, use and operation of any portion of the Real Property for its
intended purpose or the value of any material portion of the Real Property.


16

--------------------------------------------------------------------------------


 
(e)  All the facilities and utilities required by the operations of the Business
or otherwise required by any applicable Law are installed to the property lines
of the Real Property, are connected pursuant to valid permits to municipal or
public utility services or proper drainage facilities to permit full compliance
with the requirement of all Laws. As of the date hereof, neither the Company nor
any Subsidiary has received any written notice notifying the existence of any
fact or circumstance which could result in the termination or reduction of the
current access from the Real Property to existing roads or to sewer or other
utility services presently serving the Real Property.


(f) All Permits, certificates, easements and rights of way, including proof of
dedication, as applicable, required from all Governmental Authorities having
jurisdiction over the Real Property for the use and operation of the Real
Property in the conduct of the Business and to ensure vehicular and pedestrian
ingress to and egress from the Real Property have been obtained.


(g) Neither the Company nor any Subsidiary has received written notice and has
any knowledge of any pending or threatened condemnation proceeding affecting the
Real Property or any part thereof or of any sale or other disposition of the
Real Property or any part thereof in lieu of condemnation.


(h)  No portion of the Real Property, during the three (3)-year period prior to
the date hereof, has suffered any material damage by fire or other casualty
which has not heretofore been completely repaired and restored to its original
condition.


(i) There are no encroachments or other facts or conditions affecting the Real
Property which would, individually or in the aggregate, interfere in any
material respect with the use, occupancy or operation thereof as used, occupied
and operated in the conduct of the Business.


2.16      Leased Property. 
 
(a)  Schedule 2.16(a) contains a true and correct list of (i) each parcel of
real property leased, utilized and/or operated by the Company or Subsidiary (as
lessor, lessee or otherwise) (the “Leased Real Property”) and (ii) all Liens
relating to or affecting any parcel of real property referred to in clause (i)
to which the Company or Subsidiary is a party. True and correct copies of the
documents under which the Leased Real Property is leased, subleased (to or by
the Company or otherwise), utilized, and/or operated (the “Lease Documents”)
have been made available to Purchaser, and such Lease Documents are unmodified
and in full force and effect.
 
(b)  Subject to the terms of the Lease Documents, the Company or Subsidiary has
a valid and subsisting leasehold estate in and the right to quiet enjoyment of
each of the Leased Real Properties for the full term of the leases (including
renewal periods) relating thereto. Each Lease Document referred to in Section
2.16(a) is a legal, valid and binding agreement, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Laws relating to the enforcement of creditors’ rights generally and by general
principles of equity, and there is no, and neither the Company nor any of its
Subsidiaries has received notice of any, default (or any condition or event
which, after notice or lapse of time or both, would constitute a default)
thereunder. The Company does not owe brokerage commissions or finders fees with
respect to any such Leased Real Property.
 
17

--------------------------------------------------------------------------------


(c)  All improvements on the Leased Real Property comply with and are operated
in accordance with applicable Laws (including Environmental Laws) and all
applicable Liens, Approvals, Contracts, covenants and restrictions. All such
improvements are in good operating condition, in a state of good maintenance and
repair, ordinary wear and tear excepted, and are adequate for the purposes for
which they are presently being used and there are no condemnation or
appropriation proceedings pending or, to the knowledge of Seller and/or the
Company, threatened against any of such real property or the improvements
thereon.
 
2.17  Assets. Except as set forth on Schedule 2.17, the Company and its
Subsidiaries are in possession of and has good and marketable title to, or has
valid leasehold interests in or valid rights under contract to use, all Assets
(including all tangible personal property presently used in the conduct of the
Business), including all tangible personal property reflected on Audited
Financial Statements and all tangible personal property acquired since the date
of Audited Financial Statements other than property disposed of since such date
in the ordinary course of business. Except as disclosed in Schedule2.16(c), all
such Assets (including all tangible personal property presently used in the
conduct of the Business, including plant, property and equipment) are owned by
the Company or Subsidiary free and clear of all Liens and are adequate for the
conduct by the Company or Subsidiary of the Business as presently conducted, and
are in good working order and condition, ordinary wear and tear excepted, and
their use complies with all applicable Laws.
 
2.18  Intellectual Property.
 
(a)  Schedule 2.18(a) lists (i) all Company Registered Intellectual Property,
(ii) all other material Company Intellectual Property, and (iii) all other
Intellectual Property that is necessary or material to the conduct of the
Business in the ordinary course as currently conducted by the Company or
contemplated to be conducted (“Other Material IP”). Schedule 2.18(a) lists any
Actions or Proceedings that have occurred and/or are pending as of the date
hereof before any Governmental or Regulatory Authority (including the United
States Patent and Trademark Office (the “PTO”), the Copyright Office, the
Federal Trade Commission, or equivalent authorities anywhere in the world)
related to any of Company Registered Intellectual Property or the other material
Company Intellectual Property.
 
(b)  The Company or its Subsidiaries has all requisite right, title and interest
in or valid and enforceable rights under Contracts or Licenses to use all
Intellectual Property that is materially necessary for the Company or such
Subsidiary to conduct the Business in the ordinary course, including the Other
Material IP. The Company or its Subsidiaries owns exclusively all right, title
and interest in and to the Company Intellectual Property including that listed
in Schedule 2.18(a) in its own name and free and clear of any Liens except as
disclosed in Schedule 2.18(a).
 
18

--------------------------------------------------------------------------------


(c)  Without limitation of the foregoing, except for third party licensed
software (“Commercially Available Programs”), the Company or its Subsidiaries is
the sole and exclusive owner of, in its own name and free and clear of any Liens
except for Commercially Available Software, all the software, software systems
and databases used, or held or being developed for use in connection with the
conduct of the Business and all prior versions, components, modules and work in
progress thereof, including all source and object code, program files, graphical
user interfaces, non-graphical interfaces, APIs, portals, web sites, look and
feel, content, software libraries, and all prior, current, or future versions
and copies thereof as well as all work-in-progress, modules, prototypes, notes,
analysis, compilations, studies, samples, parts, test units, files, records,
summaries, and other material prepared by or for the Company or Subsidiary with
respect thereto, as well as all software user/administrator documentation and
manuals, technical data and specifications, process or method descriptions, flow
charts or diagrams, test plans, schedules, support/maintenance procedures,
programming tools (including any tools needed for maintenance), annotations,
algorithms, software design and architecture, any system level documentation
detailing how programs or processes fit together, definitions or descriptions of
all modules, including any flow charts, and any other information related
thereto or necessary for the Company or Subsidiary (or its agents) to operate,
support, and modify such software, databases and software systems, in the future
(in whatever medium or form) (all of said software, databases and software
systems collectively, the “Company Software and Systems”).
 
(d)  Seller, employees of the Company or Subsidiaries, customers of the Company
or Subsidiaries of the Company do not have any claim of ownership or
co-ownership of the Company Software and Systems or any portion thereof.
 
(e)  To the extent that any Company Intellectual Property has been conceived,
developed, created or reduced to practice in whole or in part by any Person
other than the Company or its employees or Subsidiary or its employees within
the scope of their employment, the Company or a Subsidiary obtained ownership
of, and is the exclusive owner of, all such Intellectual Property by operation
of law or by valid assignment of any such rights.
 
(f)  Neither the Company nor any Subsidiary has transferred ownership of or
granted any License of or other right to use or authorized the retention of any
rights to use any Intellectual Property that is or was Company Intellectual
Property to any other Person. Moreover, neither Seller, the Company nor any of
their respective past or present Affiliates or Subsidiaries has assigned or
transferred or disposed of any interest in the Intellectual Property in the
Company Software and Systems.
 
(g)  Each item of Company Registered Intellectual Property which has actually
been registered is valid and subsisting, and all necessary registration,
maintenance, renewal fees, annuity fees and Taxes due or payable as of the
Closing in connection with such Registered Intellectual Property have been paid
and all necessary documents and certificates in connection with such Registered
Intellectual Property and due as of the Closing have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be, for the purposes of maintaining
such Registered Intellectual Property.
 
19

--------------------------------------------------------------------------------


 
(h)  Schedule 2.18(h) sets forth a list of all software and other Intellectual
Property that the Company or any of its Affiliates or Subsidiaries has licensed
from any third party which is used by the Company or a Subsidiary in or
necessary for the Company or a Subsidiary to conduct the Business (including
with respect to the Company Software and Systems, and any of the Company’s
solutions that are in development as of the Closing), including the Contract or
License pursuant to which the rights are granted. The Company or its
Subsidiaries have all rights necessary to the use of such software and other
Intellectual Property. The Seller is not in breach of the third party Contracts
or Licenses referenced above and the other parties thereto have not claimed
breach or send notice of termination.
 
2.19  Contracts.
 
(a) Schedule 2.19(a) contains a true and complete list of each of the Contracts
(true and complete copies or, if none, reasonably complete and accurate written
descriptions of which, together with all amendments and supplements thereto and
all waivers of any terms thereof, have been made available to Purchaser prior to
the execution of this Agreement), including the names of the parties thereto and
the dates thereof and a description of whether such Contacts are written or
oral, to which the Company or a Subsidiary is a party or by which any of the
Assets are bound, including:


(i) employment and consulting agreements related to services provided in the
Business;


(ii) licenses, licensing arrangements and other contracts providing in whole or
in part for the use of, or limiting the use of, any Company Intellectual
Property, or otherwise relating to the Company Software and Systems;


(iii) brokerage or finder’s agreements relating the transactions contemplated
hereby;


(iv) agreements, outstanding orders, statements of work and other contracts for
the purchase or sale of materials, supplies, products or services with customers
or vendors that are provided in connection with the Business;


(v) any lease agreements providing for the leasing of personal property
contained in the Assets;
 
(vi) joint venture, partnership and similar contracts involving a sharing of
profits or expenses with respect to the Business;


(vii) asset purchase agreements and other acquisition or divestiture agreements,
regarding the sale, lease or disposal of any Assets;
 
(viii) any contracts or agreements under which the Company receives any product
or service used or relied upon in connection with the products or services
provided by the Company, or otherwise in connection with the Business, including
hosting, licensed software, databases or other data suppliers, investigative
services, web or other electronic searches, legal services, accounting services,
and other outsourced services;
 
20

--------------------------------------------------------------------------------


 
(ix) the Lease Documents;
 
(x) memorandums of understanding, letters of intent or similar agreements with
potential or prospective customers;
 
(xi) settlement agreements;
 
(xii) contracts, licenses or other agreements relating to Debt;
 
(xiii) contracts, licenses or other agreements with any governmental authority;
 
(xiv) contracts or other agreements with any law firms or other legal service
providers; and
 
(xv) contracts, licenses or other agreements providing for the payment of
commissions or referral fees.
 
(b) Each Contract to which the Company or Subsidiary is a party or by which any
of the Assets are bound is in full force and effect and constitutes a legal,
valid and binding agreement, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.
Except as disclosed in Schedule 2.19(b), there is no event of default or event
or condition that, after notice or lapse of time or both, would constitute a
violation, breach or event of default under any Contract on the part of the
Company or, to the knowledge of Seller and/or the Company, any other party
thereto.
 
(c) Nether the Company nor either Subsidiary is a party to or bound by any
Contract that (i) automatically terminates or allows termination by the other
party thereto upon consummation of the transactions contemplated by this
Agreement or (ii) contains any covenant or other provision which limits the
Company’s or Subsidiary's ability to compete with any Person in any line of
business or in any area or territory or which contains any covenant that
otherwise purports to restrict the business activity of the Company or
Subsidiary or limits its ability to engage in any line of business.
 
(d) Schedule 2.19(d) lists all Government Bids and, with respect to each such
Government Bid, (i) the prospective customer agency and title; (ii) the date of
proposal submission; (iii) the expected award date, if known; (iv) the estimated
period of performance, if known; and (v) the estimated value based on the
proposal, if any. The Company has delivered to Purchaser true, correct and
complete copies of all Government Bids and all documentation and correspondence
related thereto.
 
(e) The Company and each Subsidiary thereof has fully complied with all terms
and conditions of each Government Bid to which it is a party, has performed all
obligations required to be performed by it thereunder, and has complied with all
statutory and regulatory requirements applicable to each of the Government Bids.
The representations, certifications and warranties, if any, made by the Company
and each Subsidiary thereof with respect to the Government Bids were accurate in
all respects as of their effective date, and the Company and each Subsidiary
thereof has fully complied with any and all such certifications. With respect to
the Government Bids, no Governmental or Regulatory Authority or any other Person
has notified the Company or any Subsidiary thereof, either orally or in writing,
of any actual or alleged violation or breach of any statute, regulation,
representation, certification, disclosure obligation, contract term, condition,
clause, provision or specification that could reasonably be expected to have an
adverse effect on the Business.


21

--------------------------------------------------------------------------------


(g) Neither the Company nor any Subsidiary and their respective directors or
officers has, and to the Best Knowledge of the Company and Subsidiary, none of
their respective employees, representatives or agents has violated any
applicable PRC Laws that prohibit directly or indirectly making any payment
(including any kick-back or commission) or giving other thing of value
(including any fee, gift, travel expense or entertainment) to any person who is
an official, officer, agent, employee or representative of any Governmental
Authority or any existing or prospective customer (whether or not
government-owned) in order to gain any business, commercial or financial
advantage or benefit.


2.20  Insurance. Schedule 2.20 contains a true and complete list of all
insurance policies (by policy number, insurer, expiration date and type, amount
and scope of coverage) relating to the Company, each Subsidiary or any of the
Assets, copies of which have been provided or made available to Purchaser. In
the three (3) year period ending on the date hereof, neither Seller nor the
Company has received any notice from, or on behalf of, any insurance carrier
relating to or involving any adverse change or any change other than in the
ordinary course of business, in the conditions of insurance, any refusal to
issue an insurance policy or non-renewal of a policy, or requiring or suggesting
alteration of any of the Assets, purchase of additional equipment or
modification of any of the Company’s methods of doing business. The insurance
coverage provided by the policies listed in Schedule 2.20 will not terminate or
lapse by reason of any of the transactions contemplated by this Agreement or any
of the Ancillary Agreements. Each policy listed in Schedule 2.20 is valid and
binding and in full force and effect, all premiums due thereunder have been paid
and neither the Company nor the Person to whom such policy has been issued has
received any notice of cancellation or termination in respect of any such policy
or is in default thereunder, and to the knowledge of Seller and/or the Company
there exists no reason or state of facts that is reasonably likely to lead to
the cancellation of such policies or of any threatened termination of, or
premium increase with respect to, any of such policies. The insurance policies
listed in Schedule 2.20 (i) in light of the Business, operations and Assets are
in amounts and have coverages that are reasonable and customary for Persons
engaged in similar businesses and operations and having similar Assets and (ii)
are in amounts and have coverages as required by any Contract to which the
Company is a party or by which any of the Assets are bound. Schedule 2.20
contains a list of all claims in excess of Ten Thousand Dollars ($10,000) made
under any insurance policies covering the Company in the last two years. Neither
Seller nor the Company has received notice that any insurer under any policy
listed in Schedule 2.20 is denying, disputing or questioning liability with
respect to a claim thereunder or defending under a reservation of rights clause.
 
2.21  Affiliate Transactions.
 
(a)  Except as disclosed in Schedule 2.21, (i) there are no Contracts or
Liabilities between the Company or a Subsidiary, on the one hand, and any
current or former officer, director, stockholder, Affiliate or Associate of the
Company or a Subsidiary, on the other hand; (ii) neither the Company nor any
Subsidiary provides or causes to be provided any Assets, services or facilities
to any such current or former officer, director, stockholder, Affiliate or
Associate; (iii) no such current or former officer, director, stockholder,
Affiliate or Associate provides or causes to be provided any Assets, services or
facilities to the Company or any Subsidiary; and (iv) neither the Company nor
any Subsidiary beneficially owns, directly or indirectly, any Investment Assets
of any such current or former officer, director, stockholder, Affiliate or
Associate. 
 
22

--------------------------------------------------------------------------------


(b)  Each of the Contracts and Liabilities listed in Schedule 2.21 was entered
into or incurred, as the case may be, on terms no less favorable to the Company
or Subsidiary (in the reasonable judgment of the Company) than terms generally
available to the Company on an arm’s-length basis.


2.22      Employees; Labor Relations. Except as set forth in the attached PRC
Labor Law. 
 
(a)  Neither the Company nor any of its Affiliates is a party to any collective
bargaining agreement or other Contract with any group of employees, labor
organization or other representative of any of the employees of the Company or
any of its Affiliates and, to the knowledge of Seller and/or the Company, there
are no activities or proceedings of any labor union or other party to organize
or represent such employees. There has not occurred nor, to knowledge of Seller
and/or the Company, been threatened any strike, slow-down, picketing,
work-stoppage, or other similar labor activity with respect to any such
employees. The Company and each of its Affiliates is in compliance with all Laws
relating to employment or the workplace, including provisions relating to wages,
hours, overtime, classification of employees as exempt or non-exempt under the
Fair Labor Standards Act, collective bargaining, safety and health, work
authorization, equal employment opportunity, immigration and the withholding of
income Taxes, unemployment compensation, worker’s compensation, employee privacy
and right to know and social security contributions. There are no unresolved
labor controversies (including unresolved grievances and age or other
discrimination claims) or litigation, if any, between the Company or any of its
Affiliates and Persons employed by or providing services to the Company. There
are no investigations by any government agencies of the Company or any of its
Affiliates concerning such matters.
 
(b)  Except as set forth on Schedule 2.21(b) (i), each Person who is an employee
of the Company or any of its Affiliates is employed at will. No employee of the
Company or any of its Affiliates is represented by a union. Each Person who is
or was, or has been treated as, an independent contractor of the Company or any
of its Affiliates for any purpose, including for purposes of tax withholding and
reporting and eligibility for the Plans, has been properly classified by the
Company and its Affiliates as an independent contractor under applicable
employment-related Laws and all Laws concerning the status of independent
contractors applicable to the Company. Schedule 2.22(b)(ii) sets forth,
individually and by category, the name of each Person employed by or providing
services to the Company, together with such Person’s position or function,
annual base salary or wage and any incentive, severance or bonus arrangements
with respect to such Person. No person listed on Schedule 2.22(b)(ii) shall have
any continuing employment obligation or other obligation to provide services to
any Person other than the Company, including to Seller or any Affiliate of
Seller, following the Closing. No current employee of the Company has made any
threat, or otherwise revealed an intent, to terminate such employee’s
relationship with the Company for any reason, including because of the
consummation of the transactions contemplated by this Agreement. Except as set
forth on Schedule 2.23(b)(ii), the Company is not a party to any agreement for
the provision of labor from any outside agency. There have been no claims
against the Company by employees of such outside agencies, if any, with regard
to employees assigned to work for the Company, and no claims by any Governmental
or Regulatory Authority with regard to such employees. 
 
23

--------------------------------------------------------------------------------


(c)  No officer, employee or consultant of the Company is obligated under any
Contract or other agreement or subject to any Order or Law that would interfere
with the Business as currently conducted. Neither the execution nor delivery of
this Agreement, nor the carrying on of the Business as presently conducted nor
any activity of such officers, employees or consultants in connection with the
carrying on of the Business as presently conducted, will conflict with or result
in a breach of the terms, conditions or provisions of, constitute a default
under, or trigger a condition precedent to any rights under any Contract or
other agreement under which any of such officers, employees or consultants is
now bound.
 
(d)  The Company has not received any written (or, to the knowledge of Seller
and/or the Company, oral) notice from any employee or managerial personnel that
would reasonably lead a person to believe that such employee intends to
terminate his or her employment with the Company after the Closing Date or is
not willing to continue his or her employment with the Company after the Closing
Date on terms substantially comparable to his or her existing terms of
employment at the Company.
 
2.23  Environmental Matters.
 
(a)  To the knowledge of Seller and/or the Company, no Hazardous Material is
present in, on, under or adjacent to any property that the Company or any
Subsidiary has at any time owned, operated, occupied, leased or used (including
both the land and improvements thereon), and no reasonable likelihood exists
that any Hazardous Material will come to be present in, on, or under any
properties owned, operated, occupied, leased or used at any time (including both
land and improvements thereon) by the Company. Neither the Company nor any
Subsidiary has transported, stored, used, manufactured, disposed of, sold,
released or exposed its employees or any other Person to any Hazardous Material,
or arranged for the disposal, discharge, storage or release of any Hazardous
Material, or currently engages in any of the foregoing activities, in violation
of any applicable Environmental Law or other Law.
 
(b)  No Approvals are required to be obtained by the Company or any Subsidiary
under any Environmental Laws, and the Company and each Subsidiary have been and
is in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in the Environmental Laws or contained in any regulation, code, plan,
order, decree, judgment, notice or demand letter issued, entered, promulgated or
approved thereunder.
 
24

--------------------------------------------------------------------------------


(c)  No Action or Proceeding is pending, or to the knowledge of Seller and/or
the Company, threatened concerning any Environmental Law, Hazardous Material or
any Hazardous Materials activity of the Company or any Subsidiary. The Company
is not aware of any fact or circumstance that could involve the Company or any
Subsidiary in any environmental litigation or impose upon the Company or any
Subsidiary in any environmental Liability.
 
2.24  Substantial Customers and Suppliers. Schedule 2.24 lists the twenty (20)
largest customers of the Company and its Subsidiaries on a consolidated basis on
the basis of revenues collected or accrued for the twelve- (12-) month period
ending December 31, 2007. Schedule 2.24 lists the twenty (20) largest suppliers
of the Company and its Subsidiaries on a consolidated basis on the basis of cost
of goods or services purchased for twelve- (12-) month period ending December
31, 2007. (i) No such customer or supplier has ceased its business relationship
with the Company or materially reduced its purchases from or sales or provision
of services to the Company since December 31, 2007, (ii) neither Seller nor the
Company has received notice (written or oral) from any such customer or supplier
of its intent to cease its business relationship with the Company, or to
materially reduce its purchases from or sales or provision of services to the
Company, after the date hereof and (iii) no such customer or supplier has
threatened to cease its business relationship with the Company, or to materially
reduce its purchases from or sales or provision of services to the Company,
after the date hereof. No such customer or supplier is threatened with
bankruptcy or insolvency.
 
2.25  Accounts and Notes Receivable. The accounts receivable and notes
receivable of the Company and its Subsidiaries reflected on Audited Financial
Statements and as will be reflected in the Company Financial Statements, (a)
arose from bona fide sales transactions in the ordinary course of business,
consistent with past practice, and are payable on ordinary trade terms, (b) are
the legal, valid and binding obligation of its debtor enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity, (c) is not subject to any valid set-off or
counterclaim, (d) have been collected or is fully collectible before the date
that is ninety (90) days after the date of Closing, each net of reserves shown
therefor, in amounts not less than the aggregate amounts thereof carried on the
Books and Records of the Company, and (e) do not represent obligations for goods
sold on consignment, on approval or on a sale-or-return basis or subject to any
other repurchase or return arrangement other than customers’ rights to inspect
goods upon receipt and reject nonconforming goods.
 
2.26  Other Negotiations; Brokers; Third-Party Expenses. Neither Seller nor the
Company, nor any of their respective officers, directors, managers, employees,
agents, stockholders, members or Subsidiaries (nor any investment banker,
financial advisor, attorney, accountant or other Person retained by or acting
for or on behalf of Seller, the Company or any such Person) (a) has entered into
any Contract that conflicts with any of the transactions contemplated by this
Agreement or (b) has entered into any Contract or arrangement with any Person
regarding any transaction involving the Company which is likely to result in
Purchaser, the Company or any officer, director, employee, agent or Affiliate of
any of them being subject to any claim for Liability to said Person as a result
of entering into this Agreement or consummating the transactions contemplated
hereby. Except as set forth in Schedule 2.26, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or similar fee or commission in connection with this
Agreement and the transactions contemplated hereby based on arrangements made by
or on behalf of Seller or the Company.
 
25

--------------------------------------------------------------------------------


2.27  Warranty Obligations. The Company has not entered into any warranties,
indemnification obligations, guarantees or written warranty policies in respect
of any of the Company’s products and services (the “Warranty Obligations”) other
than those normal and customary in the conduct of the Business. The Company is
not subject to any dispute or, to the knowledge of Seller and/or the Company,
threatened dispute relating to such Warranty Obligations.
 
2.28  Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary nor
any agent, employee or other Person acting on behalf of the Company or such
Subsidiary has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, made any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.
 
2.29  Takeover Statutes. No Takeover Statute applicable to the Company or
Subsidiary is applicable to the Acquisition or the other transactions
contemplated hereby or by the Ancillary Agreements.
 
2.30 Disclosure. No representation or warranty made by Seller or the Company
contained in this Agreement, and no statement contained in or as any schedule
hereto delivered by Seller or the Company or in any certificate, list or other
writing attached hereto and delivered by Seller or the Company or delivered by
Seller or the Company pursuant to Article 7 hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements herein or therein, in the light of the
circumstances under which they were made, not misleading.
 
2.31 Disclosure of Purchaser Information.


(a) The Seller acknowledges that all of the SEC Reports (defined herein) were
fully available to it. The Seller acknowledges that it has received all the
information that it has required relating to the Purchaser and the acquisition
of the Stock Consideration. The Seller further represents that it has had an
opportunity to ask questions and receive answers from the Purchaser regarding
the terms and conditions of its acquisition of the Stock Consideration.


(b) The Stock Consideration to be received by the Seller is being acquired for
investment for the Seller's own account and not otherwise as a nominee or agent,
and not with a view to the resale or distribution of any part thereof. The
Seller has no present intention of selling, granting any participation in, or
otherwise distributing the Stock Consideration. Seller acknowledges that the
Closing Payment, but not the additional shares contemplated by Section
1.3(a)(ii), is subject to a twenty-four (24) month lock-up period and may not be
sold during such period. Seller may transfer the additional shares contemplated
by Section 1.3(a)(ii) subject to applicable securities laws.


26

--------------------------------------------------------------------------------


(c) The Seller is aware that the Stock Consideration acquired by Seller under
this Agreement has not been registered under the Securities Act, that the offer
and sale of the Stock Consideration pursuant to this Agreement are intended to
be exempt from registration under the Securities Act and the rules promulgated
thereunder by the SEC, and that such Stock Consideration cannot be sold,
assigned, transferred, or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. The Seller is also aware that the Stock Consideration shares acquired
by Seller has not been registered or qualified in any jurisdiction, that sales
or transfers of such Stock Consideration may be further restricted by non-U.S.
securities laws, the provisions of this Agreement, the other Transaction
Documents and the Current Articles and that the certificates for such Stock
Consideration will bear appropriate legends describing the restrictions on their
transfer. The Seller has no immediate need for liquidity in connection with the
acquisition of the Stock Consideration, and does not anticipate that it will be
required to sell Seller's Stock Consideration in the foreseeable future.


2.32      Suitability of Investment.


(a) The Seller has determined that the Stock Consideration is a suitable
investment for Seller and that Seller can bear the economic risk of the
acquisition of the Stock Consideration;


(b) The Seller (i) certifies that Seller is not a “U.S. person” within the
meaning of Rule 902 of Regulation S, and that Seller is not acquiring the Stock
Consideration for the account or benefit of any such U.S. person, (ii) agrees to
resell the Stock Consideration only in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration and agrees not to engage in hedging
transactions with regard to the Stock Consideration unless in compliance with
the Securities Act, (iii) agrees that any certificates for any Stock
Consideration issued to the Seller shall contain a legend to the effect that
transfer is prohibited except in accordance with the provisions of Regulation S,
pursuant to registration under the Securities Act or pursuant to an available
exemption from registration, and (iv) agrees that the Purchaser may refuse to
register any transfer of the Stock Consideration issued to Seller not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser as follows:
 
3.1  Ownership of Company Stock. Madame Wang owns of record and beneficially all
of the issued and outstanding shares of TeamBest. TeamBest owns of record and
beneficially all of the issued and outstanding shares of Company Stock. Such
shares are, and when delivered by Seller to Purchaser pursuant to this Agreement
will be, duly authorized, validly issued, fully paid, non-assessable and free
and clear of any and all Liens. There are no limitations or restrictions on
Seller’s right to transfer such shares of Company Stock to Purchaser pursuant to
this Agreement, and Seller is not a party to any option, warrant, purchase
right, proxy, power of attorney, voting trust or other Contract or commitment
with respect to the voting or dividend rights or the sale, acquisition,
issuance, redemption, registration, transfer or other disposition of any capital
stock of the Company (other than this Agreement).
 
27

--------------------------------------------------------------------------------


3.2  Binding Agreements. This Agreement and the Ancillary Agreements to which
Seller is or will become a party, assuming the due authorization, execution and
delivery hereof (and, in the case of the Ancillary Agreements to which Purchaser
is a party, thereof) by, and enforceability against, Purchaser, constitutes or
will upon execution and delivery constitute, as applicable, the legal, valid and
binding obligation of Seller enforceable against Seller in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.
 
3.3  No Conflicts; Approvals. The execution and delivery by Seller of this
Agreement and the Ancillary Agreements to which it is a party does not and will
not upon execution and delivery, and the performance by Seller of Seller's
obligations under this Agreement and the Ancillary Agreements to which Seller is
a party and the consummation of the transactions contemplated hereby and thereby
do not and will not:
 
(a)  conflict with or result in a violation or breach of any Law or Order
applicable to Seller or any of Seller's assets or properties, including the
Company Stock; or
 
(b)  (i) conflict with or result in a violation or breach of, (ii) constitute a
default (or an event that, with or without notice or lapse of time or both,
would constitute a default) under, (iii) require Seller to obtain or make any
Approval to any Person as a result or under the terms of, (iv) result in or give
to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, (v) result in or give to any Person any
additional rights or entitlement to increased, additional, accelerated or
guaranteed payments or performance under, (vi) result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of
Seller’s assets or properties, including the Company Stock, under or (vii)
result in the loss of any benefit under, any of the terms, conditions or
provisions of any Contract to which Seller is a party or by which any of
Seller’s assets or properties, including the Company Stock, are bound.
 
No Approval is required to be obtained from or made with, or filed with or
delivered to, any Governmental or Regulatory Authority by Seller in connection
with the execution and delivery by Seller of this Agreement and the Ancillary
Agreements to which Seller is or will be a party, and the performance by Seller
of Seller's obligations under this Agreement and the Ancillary Agreements to
which Seller is or will be a party and the consummation of the transactions
contemplated hereby and thereby.


28

--------------------------------------------------------------------------------


 
3.4  Legal Proceedings.
 
(a)  there are no Actions or Proceedings pending or, to the knowledge of Seller
and/or the Company, threatened, against or adversely affecting Seller or any of
her assets or properties, including the Company Stock;
 
(b)  there are no Orders outstanding against Seller; and
 
(c)  there are no facts or circumstances known to Seller and/or the Company that
would reasonably be expected to give rise to any Action or Proceeding against or
adversely affecting Seller or any of Seller's assets or properties, including
the Company Stock.
 
ARTICLE 4 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller and the Company as follows:
 
4.1  Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. Purchaser has full
corporate power and authority to conduct its business as now conducted and as
currently proposed to be conducted and to own, use and lease its assets and
properties.
 
4.2  Authority; Binding Agreements. Subject to receipt of approval of
stockholders of the Purchaser, Purchaser has full corporate power and authority
to execute and deliver this Agreement and the Ancillary Agreements to which it
is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements to which it
is a party and the consummation by Purchaser of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
corporate action of Purchaser other than approval of its stockholders, and no
other corporate action on the part of Purchaser is required to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party and the consummation by Purchaser of the
transactions contemplated hereby and thereby other than approval of its
stockholders. This Agreement and the Ancillary Agreements to which Purchaser is
or will become a party have been or will be, as applicable, duly and validly
executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery hereof (and in the case of the Ancillary Agreements to
which Seller and/or the Company is a party, thereof) by, and enforceability
against, Seller and/or the Company, each constitutes or will upon execution and
delivery constitute, as applicable, a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
Laws relating to the enforcement of creditors’ rights generally and by general
principles of equity. 
 
4.3  No Conflicts; Approvals. The execution and delivery by Purchaser of this
Agreement and the Ancillary Agreements to which it is a party does not and will
not upon execution and delivery, and the performance by Purchaser of its
obligations under this Agreement and the Ancillary Agreements to which it is a
party and the consummation of the transactions contemplated hereby and thereby
do not and will not:
 
29

--------------------------------------------------------------------------------


(a)  conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the certificate of incorporation or bylaws of
Purchaser;
 
(b)  subject to obtaining or making the Approvals disclosed in Schedule 4.3(c),
if any, result in a violation or breach of, or a conflict with, any Law or Order
applicable to Purchaser or any of its assets or properties; or
 
(c)  except as disclosed in Schedule 4.3(c) attached hereto, (i) result in a
violation or breach of or conflict with, (ii) constitute a default (or an event
that, with or without notice or lapse of time or both, would constitute a
default) under, (iii) require Purchaser to obtain or make any Approval to any
Person as a result or under the terms of, (iv) result in or give to any Person
any right of termination, cancellation, acceleration or modification in or with
respect to, (v) result in or give to any Person any additional rights or
entitlement to increased, additional, accelerated or guaranteed payments or
performance under, (vi) result in the creation or imposition of (or the
obligation to create or impose) any Lien upon Purchaser or any of its assets or
properties under or (vii) result in the loss of any benefit under, any of the
terms, conditions or provisions of any Contract or License to which Purchaser is
a party or by which any of its assets or properties are bound.
 
No Approval is required to be obtained from or made with, or filed with or
delivered to, any Governmental or Regulatory Authority by Purchaser in
connection with the execution and delivery by Purchaser of this Agreement and
the Ancillary Agreements to which Purchaser is or will be a party, and the
performance by Purchaser of its obligations under this Agreement and the
Ancillary Agreements to which Purchaser is or will be a party and the
consummation by Purchaser of the transactions contemplated hereby and thereby.
 
4.4  Other Negotiations; Brokers; Third-Party Expenses. Neither Purchaser nor
any of its officers, directors, employees, agents, Subsidiaries or Affiliates
(nor any investment banker, financial advisor, attorney, accountant or other
Person retained by or acting for or on behalf of Purchaser) (a) has entered into
any Contract that conflicts with any of the transactions contemplated by this
Agreement or (b) has entered into any Contract or arrangement with any Person
regarding any transaction involving Purchaser which is likely to result in the
Company, Seller or any officer, director, employee, agent or Affiliate of any of
them being subject to any claim for Liability to said Person as a result of
entering into this Agreement or consummating the transactions contemplated
hereby. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or similar fee or
commission in connection with this Agreement and the transactions contemplated
hereby based on arrangements made by or on behalf of Purchaser.
 
4.5       Valid Issuance of Stock Consideration. At the Closing, the Stock
Consideration to be issued to the Seller hereunder will be duly and validly
authorized and, when issued and delivered in accordance with the terms hereof
for the consideration provided for herein, will be validly issued and
non-assessable and will have been issued in compliance with all applicable US
federal and state securities laws.


30

--------------------------------------------------------------------------------


4.6        SEC Reports.


(a) The Purchaser has delivered to the Seller or there have been made available
by public means (i) the Purchaser’s quarterly reports on Form 10-Q for the
quarter ended March 31, 2008 and annual report on Form 10-K for the year ended
December 31, 2007, (ii) the Prospectus, and (iii) all other reports filed by the
Purchaser under the Securities Act and the Exchange Act (all of such materials,
together with any amendments thereto and documents incorporated by reference
therein, are referred to herein as the “SEC Reports”).


(b)  As of its filing date or, if applicable, its effective date, each SEC
Report complied in all material respects with the requirements of the Laws
applicable to the Purchaser for such SEC Report, including the Securities Act
and the Exchange Act.


(c)  Each SEC Report as of its filing date and the Prospectus, as of its
effective date, did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. The Purchaser has filed all reports under the Exchange Act that were
required to be filed as of the date hereof and will have filed all such reports
required to have been filed through the Closing Date and has otherwise
materially complied with all requirements of the Securities Act and the Exchange
Act.
 
ARTICLE 5  
CONDUCT PRIOR TO THE CLOSING
 
5.1  Conduct of Business. During the period from the date of this Agreement and
continuing until the earlier of (a) the termination of this Agreement pursuant
to the provisions of Section 9.1 or (b) the Closing, the Company agrees (unless
the Company is otherwise required to take such action pursuant to this Agreement
or Purchaser shall otherwise give its prior consent in writing), and Seller
agrees to cause the Company, to carry on the Business in the usual, regular and
ordinary course consistent with past practice, to pay its Liabilities and Taxes
and to pay or perform its other obligations when due (other than Liabilities,
Taxes and other obligations, if any, contested in good faith and for which
adequate reserves have been established), and to use commercially reasonable
efforts to preserve substantially intact its present business organization, keep
available the services of its present and its Subsidiaries' officers and key
employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, independent contractors and other Persons
having business dealings with it, all with the express purpose and intent of
preserving substantially unimpaired its goodwill and ongoing businesses at and
after the Closing. Except as expressly contemplated by this Agreement, the
Company shall not, without the prior written consent of Purchaser, take or agree
in writing or otherwise to take, any action that would result in the occurrence
of any of the changes described in Section 2.9 or any other action that would
make any of its representations or warranties contained in this Agreement untrue
or incorrect when made in any material respect. Neither Seller nor the Company
shall, without the prior written consent of Purchaser, take or agree in writing
or otherwise to take, any action intended to, or that would, prevent Seller or
the Company from performing (or cause Seller or the Company not to perform) its
agreements and covenants hereunder or intended to, or that would, cause any
condition to Purchaser’s closing obligations in Section 7.1 or Section 7.3 not
to be satisfied.
 
31

--------------------------------------------------------------------------------


 
5.2  No Solicitation. Until the earlier of the Closing or the date of
termination of this Agreement pursuant to the provisions of Section 9.1, neither
the Company nor Seller nor any of their respective Subsidiaries or Affiliates
will take, nor will the Company or Seller permit any of their representatives to
take, any of the following actions with any Person other than Purchaser and its
designees: (a) solicit, encourage or initiate any proposals or offers from, or
participate in or conduct discussions with or engage in negotiations with, any
Person relating to any offer or proposal, oral, written or otherwise, formal or
informal, with respect to any possible Business Combination with the Company or
any of its Subsidiaries (a “Competing Proposed Transaction”), (b) provide
information with respect to the Company or any of its Subsidiaries to any
Person, other than Purchaser, relating to (or which the Company or Seller
believes would be used for the purpose of formulating an offer or proposal with
respect to), or otherwise assist, cooperate with, facilitate or encourage any
effort or attempt by any such Person with regard to, any possible Business
Combination with the Company or any of its Subsidiaries, (c) agree to, enter
into a Contract with any Person, other than Purchaser, providing for, or approve
a Business Combination with the Company or any of its Subsidiaries or (d)
authorize or permit any of the Company’s or Seller’s representatives to take any
such action. Seller will notify Purchaser immediately after receipt by the
Company or Seller (or any of their officers, directors, managers, employees,
agents, advisors or other representatives) of any proposal for or inquiry
respecting any Competing Proposed Transaction, or any request for nonpublic
information in connection with such proposal or inquiry or for access to the
Assets, Books and Records of the Company by any Person or entity that informs or
has informed the Company or Seller that it is considering making or has made
such a proposal or inquiry. Such notice to Purchaser shall indicate in
reasonable detail the identity of the Person making such proposal or inquiry and
the terms and conditions of such proposal or inquiry. Each of the Company and
Seller and their respective Affiliates (and their respective officers,
directors, employees, agents, advisors or other representatives) immediately
shall cease and cause to be terminated all existing discussions or negotiations
with any parties conducted heretofore with respect to a Competing Proposed
Transaction. Each of the Company and Seller agrees not to release any third
party from, or waive any provision of, any confidentiality or standstill
agreement to which it or any of its Subsidiaries is a party. Each of Seller, the
Company and Purchaser acknowledge that this Section 5.2 is a significant
inducement for Purchaser to enter into this Agreement and the absence of such
provision would have resulted in either (i) a material reduction in the
consideration to be paid to Seller in the Acquisition or (ii) a failure to
induce Purchaser to enter into this Agreement.
 
ARTICLE 6
ADDITIONAL AGREEMENTS
 
6.1  Access to Information. Between the date of this Agreement and the earlier
of the Closing or the termination of this Agreement, upon reasonable notice, the
Company shall (a) give Purchaser and its officers, appropriate employees,
accountants, and counsel full access, upon reasonable prior notice during normal
business hours, to all buildings, offices, and other facilities and to all Books
and Records of the Company, whether located on the premises of the Company or at
another location; (b) furnish Purchaser such financial, operating, technical and
product data and other information with respect to the Business and Assets as
Purchaser from time to time may reasonably request, including financial
statements and schedules; (c) subject to Purchaser and the Company agreeing to
the topic and notice of any interviews (which such agreement shall not be
unreasonably withheld, delayed or conditioned), allow Purchaser the opportunity
to interview (1) the customers listed on Schedule 7.3(e)(ii) and (2) such other
customers, suppliers, prime contractors (when the Company is a subcontractor on
a Contract), employees and other personnel and Affiliates of the Company as the
Purchaser may request with the Company’s prior written consent (which consent
shall not be unreasonably withheld, delayed or conditioned), and instruct such
Persons to cooperate with Purchaser in Purchaser’s investigation of the
Business; and (d) assist and cooperate with Purchaser in the development of
cooperation plans for implementation by Purchaser and the Company following the
Closing; provided, however, that no investigation made prior to the date of this
Agreement or made pursuant to this Section 6.1 shall affect or be deemed to
modify any representation or warranty made by Seller or the Company, or any
rights to indemnification of the Purchaser Indemnified Parties, herein.
 
32

--------------------------------------------------------------------------------


 
6.2  Covenant Not to Compete.
 
(a)  For a period commencing upon the Closing and ending on the later of (x) the
third anniversary of the Closing and (y) the date the final payment of the
Earnout is made, Seller shall not anywhere in the People's Republic of China,
directly or indirectly, without the prior written consent of Purchaser: (i)
engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, stockholder, director, officer, partner or in
any other individual or representative capacity whatsoever, in the conduct or
management of, or own any stock or other proprietary interest in, any business
or enterprise that conducts business or operations which are the same as or
substantially similar to the Business unless Seller or any such Affiliate shall
have obtained the prior written consent thereto of Purchaser; provided, however,
that Seller may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) if such securities are listed on
any national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended, or (ii)
solicit, hire or employ, or cause any other Person to solicit, hire or employ
any employee or contractor then retained or employed by the Company, Subsidiary
or Purchaser or retained or employed by the Company, Subsidiary or Purchaser
within the one-year period immediately prior to such solicitation, hiring or
employment.
 
(b)  Each of the covenants in this Section 6.2 is severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that any specific covenant or the scope, time or territorial
restrictions thereof are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which the court deems
reasonable, and this Agreement shall thereby be reformed.
 
6.3  Confidentiality.
 
(a)  Purchaser. The parties acknowledge and agree that, from and after the date
hereof until the Closing, if the transactions contemplated hereby are
consummated, and for one (1) year following the termination of this Agreement
pursuant to the provisions of Section 9.1, that certain Non-disclosure Agreement
between Purchaser and the Company, dated April 25, 2008 (the “Non-disclosure
Agreement”), shall be incorporated herein by reference and shall apply fully to
any and all “Confidential Information” (as defined therein) exchanged by the
parties in connection therewith.
 
33

--------------------------------------------------------------------------------


 
(b)  Company and Seller. Each of the Company and Seller acknowledges and agrees
that it has had in the past, currently has, and in the future may possibly have,
access to (i) certain information of the Business that has not been disclosed to
the public and which constitutes confidential and proprietary business
information (the “Confidential Information of the Company”), and (ii) certain
information of Purchaser that has not been disclosed to the public and which
constitutes confidential and proprietary business information (the “Confidential
Information of Purchaser”), including but not limited to, in each case, client
and customer lists, software, data, formulae, processes, inventions, trade
secrets, marketing information and plans, business strategies and other
information about products and services offered or developed or planned to be
offered or developed. Notwithstanding the foregoing, Confidential Information of
the Company and Confidential Information of Purchaser does not include any
information (A) that is or becomes publicly available, other than as a result of
a disclosure by Seller or any of its Affiliates in violation of this Agreement,
(B) which must be disclosed by Seller or any of its Affiliates under applicable
Laws or by order of any Governmental or Regulatory Authority, or (C) which
Seller reasonably believes is required to be disclosed in connection with the
defense of a lawsuit against Seller or any of its Affiliates. In the event
Seller or any of its Affiliates is requested or required (including by oral
questions, interrogatories, requests for information or documents in a legal
proceeding, subpoena, civil investigative or other similar process) to disclose
any Confidential Information of the Company or Confidential Information of
Purchaser as described in subpart (B) or subpart (C) of the immediately
preceding sentence, Seller shall provide Purchaser with prompt written notice of
any such request or requirement so that Purchaser may seek a protective order or
other appropriate remedy, at Purchaser’s sole expense, and/or waive compliance
with the provisions of this Agreement. If, in the absence of a protective order
or other remedy or the receipt of a waiver from Purchaser, Seller or any of its
respective Affiliates is nonetheless, on the advice of counsel, legally
compelled to disclose Confidential Information of the Company or Confidential
Information of Purchaser to any tribunal or else stand liable for contempt or
suffer other censure or penalty, Seller or such Affiliate may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information of the Company or Confidential Information of Purchaser, as the case
may be, which such counsel advises Seller is legally required to be disclosed,
provided that Seller exercises commercially reasonable efforts to preserve the
confidentiality of such information, including by cooperating with Purchaser to
obtain an appropriate protective order, at Purchaser’s sole expense, or other
reliable assurance that confidential treatment will be accorded such information
by such tribunal. Seller agrees that, on behalf of itself and each of its
Affiliates, without prior written consent of Purchaser, (I) from and after the
date hereof if the transactions contemplated hereby are consummated, neither it
nor its Affiliates shall in any manner directly or indirectly disclose any
Confidential Information of the Company to any Person, except to authorized
representatives of Seller and to counsel and other advisors in connection with
the consummation of the transactions contemplated hereby (provided, however,
that such advisors, other than counsel, agree to the confidentiality provisions
of this Section 6.3(b)), or use any Confidential Information of the Company for
any purpose or reason except in connection with the consummation of the
transactions contemplated hereby; and (II) from and after the date hereof,
neither Seller nor any of its respective Affiliates shall in any manner directly
or indirectly disclose to any Person or use any Confidential Information of
Purchaser for any purpose or reason.
 
34

--------------------------------------------------------------------------------


 
6.4  Expenses. Other than fees and expenses incurred by Seller and the Company
related to the transactions contemplated herein and paid by the Company prior to
the Closing Date, all fees and expenses incurred by Seller and by the Company in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the transactions contemplated hereby, including all legal,
accounting, financial advisory, consulting, success and all other fees and
expenses of third parties (collectively, the “Company Expenses”), shall be the
obligation of Seller. All fees and expenses incurred by Purchaser in connection
with the negotiation and effectuation of the terms and conditions of this
Agreement and the transactions contemplated hereby, including all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties, shall be the obligation of Purchaser.
 
6.5  Public Disclosure. Promptly after execution of this Agreement, Purchaser
shall issue a press release relating to this Agreement to be prepared jointly by
Purchaser and the Company (the “Joint Press Release”). Thereafter, unless
otherwise required by Law (including federal and state securities Laws and the
rules and regulations of the American Stock Exchange), no disclosure (whether or
not in response to any inquiry) of the existence of any subject matter of, or
the terms and conditions of, this Agreement shall be made by the Company unless
approved by Purchaser prior to release.
 
6.6  FIRPTA Compliance. On or prior to the Closing, the Company shall deliver to
Purchaser a properly executed statement in a form reasonably acceptable to
Purchaser for purposes of Treasury Regulation Section 1.1445-2(c)(3).
 
6.7  Notification of Certain Matters. The Company and Seller shall give prompt
notice to Purchaser, and Purchaser shall give prompt notice to the Company and
Seller, of (a) the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which is likely to cause any representation or warranty of the
Company or Seller or Purchaser, as the case may be, contained in this Agreement
to be untrue or inaccurate in any material respect at or prior to the Closing
(except for those representations and warranties that are by their terms
qualified by a standard of materiality, with respect to which notice shall be
given of the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which is likely to cause any such representation or warranty
of the Company or Seller or Purchaser, as the case may be, contained in this
Agreement to be untrue or inaccurate in any respect at or prior to the Closing)
and (b) any failure of the Company or Seller or Purchaser, as the case may be,
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it in any material respect hereunder; provided, however,
that the delivery of any notice pursuant to this Section 6.7 shall not limit or
otherwise affect any remedies available to the party receiving such notice.
 
6.8  Regulatory and Other Authorizations; Notices and Consents.
 
35

--------------------------------------------------------------------------------


(a)  The Seller and the Company shall use their best efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for their execution and delivery
of, and the performance of their obligations pursuant to, this Agreement and the
Transaction Documents.


(b)  The Seller or the Company shall give promptly such notices to third parties
and use its or their best efforts to obtain such third party consents and
estoppel certificates as the Purchase may in its reasonable discretion deem
necessary or desirable in connection with the transactions contemplated by this
Agreement.


(c)  The Purchaser shall cooperate and use all reasonable efforts to assist the
Seller and the Company in giving such notices and obtaining such consents and
estoppel certificates; provided, however, that the Purchaser shall have no
obligation to give any guarantee or other consideration of any nature in
connection with any such notice, consent or estoppel certificate or to consent
to any change in the terms of any agreement or arrangement which the Purchaser
in its sole discretion may deem adverse to the interests of the Purchaser or the
Business.


6.9  Company Information. As a condition to the obligation of the Purchaser to
(a) file with the SEC the Proxy Statement and (b) calling and holding the CHAC
Shareholders’ Meeting (as hereinafter defined), as well as making other filings
or submissions with the SEC with respect to the transactions contemplated
herein, the Company and Seller will furnish to the Purchaser such information as
is reasonably required by the Purchaser for the preparation and amendment of the
Proxy Statement and such other filings or submissions in accordance with the
requirements and requests of the SEC, including full and accurate descriptions
of the Business, material agreements affecting the Business, the Subsidiaries,
and the Company Financial Statements as required by the rules and regulations of
the SEC (collectively, “Company Information”). The Company Information will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in Company Information not misleading.
 
6.10  Interim Financial Information. From the date of this Agreement until the
Closing, the Company shall provide to the Purchaser a copy of a monthly balance
sheet, income statement and cash flow statement on an individual and
consolidated basis for the Company and Subsidiaries, together with such further
explanation and information with respect thereto as may be reasonably requested
by the Purchaser. The above interim financial information shall be delivered to
the Purchaser within twenty-five (25) days following the end of each monthly
period. The Company will prepare the above financial information in good faith
in accordance with US GAAP.
 
6.11  Compliance Confirmation. Prior to the Closing, the Company shall use its
best efforts to cause its Subsidiaries, to use their best efforts to procure the
relevant Subsidiary to obtain, as the case may be, a written confirmation
provided by the relevant Governmental Authority confirming the status of
compliance by each Subsidiary with applicable Laws, including but not limited to
those relating to Tax Returns, the Plans and environmental protection.
 
36

--------------------------------------------------------------------------------


6.12  Additional Documents and Further Assurances; Cooperation. 
 
(a)  Each party hereto, at the request of the other party hereto, shall use
commercially reasonable efforts to execute and deliver such other instruments
and do and perform such other acts and things (including all action reasonably
necessary to seek and obtain and/or make any and all Approvals of any
Governmental or Regulatory Authority or other Person required in connection with
the Acquisition; provided, however, that neither party shall be obligated to
consent to any divestitures or operational limitations or activities in
connection therewith and no party shall be obligated to make a payment of money
as a condition to obtaining any such Approval, other than customary filing fees
and other commercially reasonable payments) as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.
 
(b)  Each party agrees to use commercially reasonable efforts to cause the
conditions set forth in Article 7 to be satisfied, where the satisfaction of
such conditions depends on action or forbearance from action by such party.
 
6.13  Resignation of Directors. The Company and Seller shall obtain and deliver
to Purchaser at the Closing the resignation of each director and officer of the
Company.
 
6.14  Delivery of Stock Ledger and Minute Book of the Company. Seller shall
deliver the Company’s stock ledgers and minute books to Purchaser at the
Closing.
 
6.15  Certain Tax Matters.  The following provisions shall govern the allocation
of responsibility as between Purchaser and Seller for certain tax matters
following the Closing:
 
6.16   (a)Tax Indemnification. Except as otherwise provided herein, Seller shall
indemnify the Company and Purchaser and hold them harmless from and against any
loss, claim, liability, expense, or other damage attributable to (i) all Taxes
(or the non-payment thereof) of the Company or for which the Company is liable
for all taxable periods ending on or before the Closing Date and the portion
though the end of the Closing Date for any taxable period that includes (but
does not end on) the Closing Date (“Pre-Closing Tax Period”), including any
Corporate Tax Liability Amount in excess of any Corporate Tax Liability Amount
set off against the Holdback Amount pursuant to this Agreement, (ii) all Taxes
of any member of an affiliated, consolidated, combined or unitary group of which
the Company (or any predecessor of any of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to Treasury Regulation
§1.1502-6 or any analogous or similar Law, and (iii) any and all Taxes of any
Person (other than the Company) imposed on the Company as a transferee or
successor, by Contract or pursuant to any Law, which Taxes relate to an event or
transaction occurring before the Closing; provided however, that in the case of
clauses (i), (ii) and (iii) above, Seller shall not be liable to the extent that
such Taxes do not exceed the amount, if any, reserved for such Taxes (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and income Tax income) on the Closing Balance Sheet as finalized (rather
than in any notes thereto) and taken into account in determining any adjustment
to the Purchase Price pursuant to Section 1.4 or Section 1.6. Seller shall
reimburse Purchaser for any Taxes of the Company that are the responsibility of
Seller pursuant to this Section 6.11(b) within fifteen (15) Business Days after
written demand therefor and payment of such Taxes by Purchaser or the Company.
In the case of any claim for Tax indemnification for Taxes determined to be
payable by the Company or a successor thereto, the indemnity obligation under
this Section 6.11 shall be interpreted as running from Seller to the Company
and, if it cannot be so characterized, it shall be considered to be a Purchase
Price adjustment under this Agreement.
 
37

--------------------------------------------------------------------------------


(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
shall be determined based on an interim closing of the books as of the close of
business on the Closing Date (and for such purpose, the taxable period of any
partnership or other pass-through entity in which the Company holds a beneficial
interest shall be deemed to terminate at such time) but excluding any
transaction occurring outside the ordinary course of business after the Closing.
 
(c) Responsibility for Filing Certain Tax Returns. Purchaser shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for the
Company that are filed after the Closing Date for Pre-Closing Tax Periods and
Straddle Periods, other than income Tax Returns with respect to periods for
which a consolidated, unitary or combined income Tax Return of Seller will
include the operations of the Company. All such Tax Returns shall use the same
Tax accounting methods and Tax elections as used by the Company for the
immediately preceding taxable period, except as otherwise required by Law or
agreed by Purchaser and Seller. Purchaser shall submit to Seller a draft of each
such Tax Return at least thirty (30) days (in the case of any income Tax Return)
or ten (10) days (in the case of any sales Tax Return) prior to the due date
(taking into account any extensions thereof), together with Purchaser’s
calculation of the Tax for the Pre-Closing Tax Period and the details supporting
such calculation. Such draft Tax Return and calculation shall be subject to
Seller’s review and approval, which review and approval shall not be
unreasonably withheld, delayed or conditioned. Seller shall have fifteen (15)
days (in the case of an income Tax Return) or 5 days (in the case of a sales Tax
Return) after receipt of such draft Tax Return and calculation (with supporting
details) to notify Purchaser of any disagreement with such draft Tax Return
and/or calculation. If Seller timely notifies Purchaser of any such
disagreement, Purchaser and Seller shall proceed in good faith to attempt to
resolve such disagreement. If they do not resolve such disagreement by the due
date (including extensions) for the filing of such Tax Return, Purchaser shall
cause the Tax Return to be filed, and the Arbitrator shall be retained to
resolve such disagreement. The principles of Section 1.4(d) with respect to the
effect of the Arbitrator’s determination and the payment of the fees and
expenses of the Arbitrator shall apply. If a Tax Return prepared in accordance
with the Arbitrator’s determination would differ from the Tax Return as filed,
Purchaser either shall cause the Company to file an amended Tax Return
consistent with such determination or shall indemnify Seller from any Losses it
may incur if such amended Tax Return is not filed.
 
(d) Cooperation on Tax Matters.
 
(i) Purchaser, the Company and Seller shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns for all periods that begin before the Closing and any audit,
litigation or other Action or Proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other Action or Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Purchaser, the Company and Seller agree (A) to
retain all Books and Records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing until the
expiration of the statute of limitations (and, to the extent notified by
Purchaser or Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority, and (B) to give the other party reasonable written notice prior to
transferring, destroying or discarding any such Books and Records and, if the
other party so requests, Purchaser, the Company or Seller, as the case may be,
shall allow the other party to take possession of such Books and Records.
 
38

--------------------------------------------------------------------------------


(ii) Purchaser and Seller further agree, upon request, to use their best efforts
to obtain any certificate or other document from any Governmental or Regulatory
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the Company or the
transaction contemplated hereby.
 
(iii) Purchaser and Seller further agree, upon request, to provide the other
party with all information that either party may be required to report pursuant
to Section 6043 of the Internal Revenue Code and all Treasury Department
Regulations promulgated thereunder.
 
(e) Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Company and Seller or any of its Affiliates
shall be terminated as of the Closing Date and, after the Closing Date, the
Company shall not be bound thereby or have any Liability or be entitled to any
benefit thereunder.
 
(f) Certain Other Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with the transactions contemplated by this
Agreement, shall be paid by Seller, and Seller will, at its own expense, file
all necessary Tax Returns and other documentation with respect to all such
transfer, documentary, sales, use, stamp, registration and other such Taxes and
fees, and, if required by applicable Law, each of Purchaser, Seller and the
Company will, and will cause its Affiliates to, join in the execution of any
such Tax Returns and other documentation.
 
(g) Tax Elections and Returns. Seller shall not, without the prior written
consent of Purchaser, permit the Company to make any Tax election other than in
the ordinary course of business and consistent with past practice, change any
Tax election, adopt any Tax accounting method other than in the ordinary course
of business and consistent with past practice, change any Tax accounting method,
file any Tax Return (other than any estimated Tax Returns, payroll Tax Returns
or sales Tax Returns), enter into any closing agreement, settle any Tax claim or
assessment, or consent to any Tax claim or assessment.
 
6.17  General Release. Effective as of the Closing, Seller voluntarily,
knowingly and irrevocably releases and forever discharges the Company and its
Subsidiaries, Purchaser and their respective officers, directors, employees and
Affiliates from any and all actions, agreements, amounts, claims, damages,
expenses, liabilities and obligations of every kind, nature or description,
known or unknown, arising or existing prior to the Closing against the Company
or its Subsidiaries, except for (a) any rights of Seller under this Agreement
and any other agreements contemplated by this Agreement to be executed at or
prior to Closing, including employment and consulting agreements, and (b) any
claim for compensation or employee benefits accrued but not paid prior to the
Closing Date.
 
39

--------------------------------------------------------------------------------


6.18  Equity Incentive Plan. The Proxy Statement of the Purchaser will present
an equity incentive plan (the “Equity Incentive Plan”) substantially in the form
and substance set forth in Schedule I attached hereto for approval at the CHAC
Shareholders’ Meeting. CHAC shall use its reasonable best efforts to ensure
that, after the Closing, the number of Purchaser shares of common stock issuable
under the Equity Incentive Plan shall constitute fifteen percent (15%) of the
total issued share capital of the Purchaser on a fully-diluted basis from time
to time.
 
6.19 Waiver of Claims against Trust. Seller and the Company agree to waive any
right, title, interest or claim (now existing or hereafter arising) of any kind
in or to any monies held in the trust account pursuant to the trust agreement
between Purchaser and American Stock Transfer and Trust Company for the benefit
of the stockholders of the Purchaser or distributed therefrom.
 
6.20 Actions Required Prior to Closing. Prior to Closing Seller agrees to take
such actions as Purchaser deems necessary or advisable to eliminate those
relationships between Seller and Seller's Affiliates on the one hand and the
Company and its Subsidiaries on the other hand  to comply with the requirements
of  the US Sarbanes Oxley  Act of 2002 as well as customary standards applicable
to US public companies as requested by Purchaser and to address such further
matters as Purchaser deems reasonably appropriate for consummation of the
acquisition by a US publicly traded company.
 
ARTICLE 7
CONDITIONS TO CLOSING
 
7.1  Conditions to Obligations of Each Party to Effect the Acquisition. The
respective obligations of each party to this Agreement to effect the Acquisition
shall be subject to the satisfaction at or prior to the Closing of the following
conditions:
 
(a)  Governmental and Regulatory Approvals. Approvals from any Governmental or
Regulatory Authority (if any) necessary for consummation of the transactions
contemplated hereby shall have been obtained.
 
(b)  No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other Order issued by
any court of competent jurisdiction or other Governmental or Regulatory
Authority or other legal or regulatory restraint or prohibition preventing the
consummation of the Acquisition shall be in effect; nor shall there be any Law
or Order enacted, entered, enforced or deemed applicable to the Acquisition or
the other transactions contemplated by the terms of this Agreement that would
(i) prohibit the consummation of the Acquisition or require Purchaser to hold
separate the assets of the Company, (ii) prohibit or restrict Purchaser from
exercising full voting rights with respect to its shares of capital stock of the
Company or (iii) permit consummation of the Acquisition only if certain
divestitures were made or if Purchaser were to agree to limitations on its or
its Subsidiaries’ business activities or operations.
 
40

--------------------------------------------------------------------------------


 
(c)  Approval by Purchaser's Shareholders. This Agreement and the transactions
contemplated hereby shall have been approved by required vote of the
shareholders of the Purchaser in accordance with the Purchaser's Articles of
Incorporation and the holders of 20% or more of the outstanding shares of common
stock held by the public shall not have elected to convert their shares to cash
pursuant to Purchaser's Articles of Incorporation.
 
7.2  Additional Conditions to Obligations of Seller. The obligations of Seller
to consummate the Acquisition and the other transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Seller:
 
(a)  Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be accurate in all material respects
(except for those representations and warranties that are by their terms
qualified by a standard of materiality, which representations and warranties
shall be true and correct in all respects) as of the date of this Agreement and
as of the Closing as if made on and as of the Closing (other than any such
representations and warranties which by their express terms are made solely as
of a specified earlier date, which shall be accurate as of such specified
earlier date).
 
(b)  Performance. Purchaser shall have performed and complied with in all
material respects each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by Purchaser at or before the
Closing.
 
(c)  Closing Certificate. Purchaser shall have delivered to Seller a
certificate, dated the date of the Closing and executed by a duly authorized
officer, to the effect that each of the conditions specified in Sections 7.2(a)
and (b) above is satisfied in all respects.
 
(d)  Stock Consideration. Purchaser shall have duly and validly authorized and
issued the Closing Payment to Seller.
 
(e)  Delaware Business Combination Statute. The Purchaser shall have taken all
action necessary to exempt the Seller from the application of the definition of
"interested stockholder" under Section 203 of the Delaware General Corporation
Law.
 
7.3  Additional Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Acquisition and the other transactions contemplated
by this Agreement shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, exclusively by Purchaser:
 
(a)  Representations and Warranties. The representations and warranties of
Seller and the Company contained in this Agreement shall be accurate in all
material respects (except for those representations and warranties that are by
their terms qualified by a standard of materiality, which representations and
warranties shall be true and correct in all respects) as of the date of this
Agreement and as of the Closing as if made on and as of the Closing (other than
representations and warranties which by their express terms are made as of a
specified earlier date, which shall be accurate as of such specified earlier
date).
 
41

--------------------------------------------------------------------------------


 
(b)  Performance. Seller and the Company shall have performed and complied with
in all material respects each agreement, covenant or obligation required by this
Agreement to be so performed or complied with by Seller or the Company, as the
case may be, at or before the Closing.
 
(c)  Closing Certificate. Seller and the Company shall have delivered to
Purchaser a certificate, dated the date of the Closing, to the effect that each
of the conditions specified in Sections 7.3(a), (b), (e), (f) and (g) is
satisfied in all respects.
 
(d)  Legal Opinion. Purchaser shall have received a legal opinion from Zhang
Jianchang of Beijing Jindi Law Firm, counsel to Seller and the Company, in the
form attached hereto as Exhibit A.
 
(e)  Approvals; Customer Interviews.
 
(i)  Approvals, if any, from any Person necessary for consummation of the
transactions contemplated hereby shall have been obtained, including any
Approvals required to be disclosed in Schedule 2.6(c).
 
(ii)  Purchaser shall have completed to its satisfaction, in its sole
discretion, interviews (including conversations regarding the Acquisition) with
the customers of the Company listed on Schedule7.3(e)(ii).
 
(f)  Material Adverse Effect. There shall have not have occurred any Material
Adverse Effect since the date hereof.
 
(g)  Stock Certificates. Seller shall have delivered to Purchaser the
certificate or certificates representing all of the issued and outstanding
Company Stock, duly endorsed in blank, or accompanied by a duly executed blank
stock power.
 
(h)  Due Diligence, Etc. Purchaser shall, in its sole discretion, be satisfied
with the results of its due diligence regarding the Seller and the Company,
including the manner in which the related party transactions among the Company
and its Subsidiaries, on the one hand and the Seller and Seller's Affiliates, on
the other hand have been addressed as contemplated by Section 6.20.
 
42

--------------------------------------------------------------------------------




ARTICLE 8
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
8.1  Survival of Representations and Warranties and Covenants. Except for the
representations and warranties set forth in Sections 2.2, 2.3, 2.17,, 3.1, 3.2
and 4.2 (which shall survive the Closing and continue forever), and Sections
2.11 and 2.14 (which shall survive the Closing and continue until the applicable
statute of limitations has expired), all of the representations and warranties
contained in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Closing and continue until the third anniversary of
the Closing Date. Except in the event an “Indemnified Party” (as defined below)
makes a written claim for indemnification against an “Indemnifying Party” (as
defined below) prior to such expiration, no Action or Proceeding may be
instituted to enforce, or seek damages or other remedies with respect to the
breach of, any representation or warranty after the expiration of the period of
survival for such representation or warranty as described above. Subject to
Section 9.2 hereof, the covenants and agreements set forth in this Agreement
shall survive indefinitely unless a different term is expressly provided for
herein.
 
8.2  Indemnification.
 
(a)  Seller and the Company shall, jointly and severally, before the Closing,
and Seller shall, after the Closing, indemnify and hold harmless Purchaser, its
Affiliates (including, after the Closing, the Company), and their respective
officers, directors, agents, successors and assigns (“Purchaser Indemnified
Parties”) from and against any and all Liabilities, losses, damages of any kind,
claims, costs, expenses, fines, fees, deficiencies, interest, awards, judgments,
amounts paid in settlement and penalties (including attorneys’, consultants’ and
experts’ fees and expenses and other costs of defending, investigating or
settling claims) actually suffered or incurred by them (including in connection
with any action brought or otherwise initiated by any of them) (hereinafter,
“Loss(es)”) arising out of or resulting from:
 
(i)  any inaccuracy in or breach of any representation or warranty of Seller or
the Company, as of the date of this Agreement and as if such representation or
warranty were made on and as of the Closing Date, contained in this Agreement or
in the Ancillary Agreements or any other instrument delivered pursuant to this
Agreement;
 
(ii)  any breach of any covenant or agreement made by Seller or the Company in
this Agreement or in the Ancillary Agreements or any other instrument delivered
pursuant to this Agreement, other than any covenant or agreement to be performed
by the Company after the Closing;
 
(iii)  Seller’s indemnification obligations under Section 6.15;
 
(b)  Purchaser shall indemnify and hold harmless Seller and his Affiliates,
successors and assigns (“Seller Indemnified Parties”) from and against any and
all Losses arising out of or resulting from:
 
(i)  any inaccuracy in or breach of any representation or warranty of Purchaser,
as of the date of this Agreement and as if such representation or warranty were
made on and as of the Closing Date, contained in this Agreement or in the
Ancillary Agreements or any other instrument delivered pursuant to this
Agreement; or
 
(ii)  any breach of any covenant or agreement made by Purchaser in this
Agreement or in the Ancillary Agreements or any other instrument delivered
pursuant to this Agreement.
 
43

--------------------------------------------------------------------------------


 
8.3  Third Party Claim Indemnification Procedures.
 
(a)  The obligations and Liabilities of any Person required to provide
indemnification under this Article 8 (each, an “Indemnifying Party”) with
respect to Losses arising from claims of any third party which are subject to
the indemnification provided for in this Article 8 (“Third Party Claims”) shall
be governed by and contingent upon the terms and conditions set forth in this
Section 8.3. If any Person entitled to indemnification pursuant to Section
8.2(a) or 8.2(b) (an “Indemnified Party”) shall receive notice of any Third
Party Claim, the Indemnified Party shall give the Indemnifying Party notice of
such Third Party Claim within ten (10) days of the receipt by the Indemnified
Party of such notice; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its respective obligations
under this Article 8 except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The notice of claim shall describe in
reasonable detail the facts known to the Indemnified Party giving rise to such
indemnification claim, and the amount or good faith estimate of the amount
arising therefrom.
 
(b)  The Indemnifying Party shall be entitled to assume and control the defense
of a Third Party Claim at its expense and through counsel of its choice (such
counsel to be reasonably acceptable to the Indemnified Party) if it gives notice
of its intention to do so to the Indemnified Party within fifteen (15) days
after the receipt of such notice from the Indemnified Party; provided, however,
if there exists or is reasonably likely to exist a conflict of interest that
would make it inappropriate for the same counsel to represent both the
Indemnified Party and the Indemnifying Party, then the Indemnified Party shall
be entitled to retain its own counsel, in each jurisdiction for which counsel is
required, at the expense of the Indemnifying Party. In the event that the
Indemnifying Party exercises the right to undertake any such defense against any
such Third Party Claim as provided above, the Indemnifying Party shall conduct
the defense of the Third Party Claim actively and diligently and the Indemnified
Party shall cooperate with the Indemnifying Party in such defense and make
available to the Indemnifying Party at the Indemnifying Party’s expense, all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably required by the Indemnified
Party. No such Third Party Claim may be settled by any party conducting the
defense against such claim without the prior written consent of the other party,
which consent shall not be unreasonably withheld, delayed or conditioned.
 
8.4  Right to Set-Off. The Earnout shall be available to Purchaser to satisfy
any payment obligations of Seller under Section 1.4(e) hereof or indemnification
obligations of Seller under this Article 8. The rights of Purchaser under this
Section 8.4 shall be in addition to and not in limitation of any other rights
and remedies to which Purchaser is or may be entitled under this Agreement or
any of the Ancillary Agreements, or at law or in equity, including injunctive
relief. Seller agrees that Purchaser may set-off against any portion of the
Earnout to be delivered to Seller pursuant to Section 1.5 the full amount of any
Losses required to be paid by such Seller pursuant to this Article 8 or pursuant
to Section 1.4(e) hereof. If the amount of the Earnout is set-off against in
accordance with the preceding sentence is less than any Losses, written notice
of a request for additional payment in cash to satisfy any such Losses shall be
made by Purchaser.
 
44

--------------------------------------------------------------------------------




ARTICLE 9
TERMINATION, AMENDMENT AND WAIVER
 
9.1  Termination. This Agreement may be terminated and the Acquisition abandoned
at any time prior to the Closing:
 
(a)  by mutual agreement of Seller and Purchaser;
 
(b)  by Purchaser or Seller if: (i) the Closing has not occurred before 11:59
p.m. U.S. (Eastern Time) on March 31, 2009 (provided, however, that the right to
terminate this Agreement under this Section 9.1(b)(i) shall not be available to
any party whose failure, or the failure of any of such party’s Affiliates, to
fulfill any obligation hereunder has been the cause of, or resulted in the
failure of the Closing to occur on or before such date); (ii) there shall be a
final nonappealable Order in effect preventing consummation of the Acquisition;
or (iii) there shall be any Law or Order enacted, promulgated or issued by any
Governmental or Regulatory Authority that would make consummation of the
Acquisition illegal.
 
(c)  by Purchaser if there shall be any Law or Order enacted, promulgated or
issued or deemed applicable to the Acquisition, by any Governmental or
Regulatory Authority, which would: (i) prohibit Purchaser’s ownership or
operation of all or any portion of the Business or Assets or (ii) compel
Purchaser to dispose of or hold separate all or any portion of the Assets as a
result of the Acquisition;
 
(d)  by Purchaser if it is not in breach of its representations, warranties,
covenants and agreements under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Seller or the Company and as a result of such breach any of the
conditions set forth in Section 7.1 or Section 7.3, as the case may be, would
not be satisfied prior to the date specified in Section 9.1(b)(i); and
 
(e)  by Seller if it is not in breach of its representations, warranties,
covenants and agreements under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Purchaser and as a result of such breach any of the conditions set
forth in Section 7.1 or Section 7.2, as the case may be, would not be satisfied
as of the date specified in Section 9.1(b)(i).
 
9.2  Effect of Termination. In the event of a valid termination of this
Agreement as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of Purchaser, the
Company or Seller, or their respective officers, directors or stockholders or
Affiliates or Associates; provided, however, that each party shall remain liable
for any breaches of this Agreement in accordance with its terms prior to its
termination; and provided further that, the provisions of Section 6.3 (except
for the obligations of Seller and its Affiliates under Sections 6.3(b) with
respect to Confidential Information of the Company), 6.4, 6.5 and 9.2, Article
10 (exclusive of Section 10.3) and the applicable definitions set forth in
Article 11 shall remain in full force and effect and survive any termination of
this Agreement.
 
45

--------------------------------------------------------------------------------


9.3  Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of each of the parties
hereto.
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
10.1  Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission against facsimile confirmation or mailed
by a nationally recognized overnight courier prepaid, to the parties at the
following addresses or facsimile numbers:
 
If to Purchaser or the Company (after the Closing) to:
 
China Healthcare Acquisition Corp
1233 Encino Drive
Pasadena, CA 91108
Facsimile No.: (626) 410-1180
Attn: Chief Executive Officer
 
with a copy (which shall not constitute notice) to:
 
Venable LLP
8010 Towers Crescent Drive, Suite 300
Vienna, Virginia 22182
Facsimile No.: (703) 821-8949
Attn: Elizabeth R. Hughes, Esq.
 
If to the Company (prior to Closing) or Seller:
 
Ms. Wang Lahua
Europe-Asia Huadu Environment Holdings Pte., Ltd.
No. 8 Gehu Road, Gaocheng Town, Yixing City,
Jiangsu, China


with a copy (which shall not constitute notice) to:
 
Zhang Jianchang
Beijing Jindi Law Firm
No. 1705 Ruidu International Centre
1 Cuijinbeili, Tongzhou District, Beijing


46

--------------------------------------------------------------------------------


 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 10.1, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 10.1, be deemed given upon facsimile confirmation,
and (c) if delivered by overnight courier to the address as provided in this
Section 10.1, be deemed given on the earlier of the first Business Day following
the date sent by such overnight courier or upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
10.1). Any party from time to time may change its address, facsimile number or
other information for the purpose of notices to that party by giving notice in
the manner provided herein specifying such change to the other party hereto.


10.2  Entire Agreement. This Agreement and the Exhibits and Schedules hereto,
including the Non-disclosure Agreement to the extent incorporated herein by
reference pursuant to Section 6.3(a) hereof, constitute the entire Agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof (including the Letter of Intent dated
April 25, 2008 between the Company and Purchaser).
 
10.3  Further Assurances; Post-Closing Cooperation. At any time or from time to
time after the Closing, each party shall execute and deliver to the other
parties such other documents and instruments, provide such materials and
information and take such other actions as the other party may reasonably
request to consummate the transactions contemplated by this Agreement and
otherwise to cause the other party to fulfill its obligations under this
Agreement and the transactions contemplated hereby. Each party agrees to
cooperate in causing the conditions to its obligations to consummate the
Acquisition to be satisfied.
 
10.4  Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
 
10.5  Third-Party Beneficiaries. Except as expressly provided herein, the terms
and provisions of this Agreement are intended solely for the benefit of each
party hereto and their respective successors or permitted assigns, and it is not
the intention of the parties to confer third-party beneficiary rights, and this
Agreement does not confer any such rights, upon any other Person other than any
Person entitled to indemnity under Article 8.
 
10.6  Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
10.7  Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
 
47

--------------------------------------------------------------------------------


 
10.8  Governing Law. This Agreement, any Ancillary Agreements and any other
closing documents shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to its principles or rules
regarding conflicts of laws.
 
10.9  Arbitration.
 
(a)  Any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
first be subject to resolution through consultation of the parties to such
dispute, controversy or claim. Such consultation shall begin within seven (7)
days after one party hereto has delivered to the other parties involved a
written request for such consultation. If within thirty (30) days following the
commencement of such consultation the dispute cannot be resolved, the dispute
shall be submitted to arbitration upon the request of any party with notice to
the other parties.


(b)  The arbitration shall be conducted in Singapore under the auspices of the
Singapore International Arbitration Centre (the “Centre”). There shall be three
arbitrators. The complainant and the respondent to such dispute shall each
select one arbitrator within thirty (30) days after giving or receiving the
demand for arbitration. Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list. The
Chairman of the Centre shall select the third arbitrator, who shall be qualified
to practice Law in the State of New York. If either party to the arbitration
does not appoint an arbitrator who has consented to participate within thirty
(30) days after selection of the first arbitrator, the relevant appointment
shall be made by the Chairman of the Centre.


(c)  The arbitration proceedings shall be conducted in English. The arbitration
tribunal shall apply the UNCITRAL Arbitration Rules in effect at the time of the
arbitration. However, if such rules are in conflict with the provisions of this
Section 10.09 including the provisions concerning the appointment of
arbitrators, the provisions of this Section 10.09 shall prevail.


(d)  The arbitrators shall decide any dispute submitted by the parties to the
arbitration strictly in accordance with the substantive Law of the State of
Delaware and shall not apply any other substantive law.


(e)  Each party hereto shall cooperate with the others in making full disclosure
of and providing complete access to all information and documents requested by
the others in connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such party.


48

--------------------------------------------------------------------------------


(f)  The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and any party may apply to a court of competent jurisdiction
for enforcement of such award.


(g)  Each party shall cooperate and use their respective best efforts to take
all actions reasonably required to facilitate the prompt enforcement in any
jurisdiction of any arbitration award made by the tribunal.


(h)  A party (in the case of the Purchaser, being the Chief Executive Officer
acting on behalf of the Purchaser) shall be entitled to seek preliminary
injunctive relief, if possible, from any court of competent jurisdiction pending
the constitution of the arbitral tribunal.


10.10  Construction. The parties hereto agree that this Agreement is the product
of negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto, but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem.
 
10.11  Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile or electronic data file
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes (and such signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes).
 
10.12     Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Notwithstanding Section 10.8, it is agreed that the parties shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity. Nothing in Article 8
shall be construed or interpreted to limit this Section 10.12.
 
ARTICLE 11
DEFINITIONS
 
11.1  Definitions. As used in this Agreement, the following defined terms shall
have the meanings indicated below:
 
“Acquisition” shall have the meaning set forth in Recital B of this Agreement.


“Actions or Proceedings” means any action, suit, complaint, subpoena, petition,
investigation, proceeding, arbitration, mediation, litigation or Governmental or
Regulatory Authority investigation, audit, document request or other proceeding,
whether civil or criminal, in law or in equity, or before any arbitrator or
Governmental or Regulatory Authority.


49

--------------------------------------------------------------------------------


“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, that Person.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”) as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through ownership of voting securities or by contract or
otherwise.


“Agreement” means this Stock Purchase Agreement, including (unless the context
otherwise requires) the Exhibits, the Schedules and the certificates and
instruments delivered in connection herewith, or incorporated by reference, as
the same may be amended or supplemented from time to time in accordance with the
terms hereof.


“Ancillary Agreements” shall have the meaning set forth in Section 2.2.


“Appraiser” shall have the meaning set forth in Section 6.11(h).


“Approval” means any approval, authorization, consent, novation, Permit,
qualification or registration, or any waiver of any of the foregoing, required
to be obtained from or made with, or any notice, statement or other
communication required to be filed with or delivered to, any Governmental or
Regulatory Authority or any other Person.


“Arbitrator” shall have the meaning set forth in Section 1.4(d).


“Assets” shall mean all assets and properties of the Company of every kind,
nature, character and description (whether real, personal or mixed, whether
tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, used, owned, licensed or leased by the Company, including cash, cash
equivalents, Investment Assets, accounts and notes receivable, chattel paper,
documents, instruments, general intangibles, real estate, equipment, inventory,
goods and Intellectual Property.


“Associate” means, with respect to any Person, any corporation or other business
organization of which such Person is an officer or partner or is the beneficial
owner, directly or indirectly, of ten percent (10%) or more of any class of
equity securities, any trust or estate in which such Person has a substantial
beneficial interest or as to which such Person serves as a trustee or in a
similar capacity and any relative or spouse of such Person, or any relative of
such spouse, who has the same home as such Person.


“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business, including financial statements, internal
reports, Tax Returns and related work papers and letters from accountants,
budgets, pricing guidelines, ledgers, journals, deeds, title policies, minute
books, stock certificates and books, stock transfer ledgers, Contracts,
Licenses, customer lists, computer files and programs (including data processing
files and records), retrieval programs, operating data and plans and
environmental studies and plans.


50

--------------------------------------------------------------------------------


“Business” means the business of the Company and its Subsidiaries as such
business is presently conducted and has been conducted in the past.


“Business Combination” means, with respect to any Person, (a) any merger,
consolidation, share exchange, reorganization or other business combination
transaction to which such Person is a party, (b) any sale, or other disposition
of all or substantially all of the capital stock or other equity interests of
such Person, (c) any tender offer (including a self tender), exchange offer,
recapitalization, restructuring, liquidation, dissolution or similar or
extraordinary transaction, (d) any sale, dividend or other disposition of all or
a substantial portion of the assets of such Person (including by way of
exclusive license or joint venture formation) other than sales of inventory and
the granting of licenses in the ordinary course of such Person’s business, or
(e) the entering into of any agreement or understanding, the granting of any
rights or options, or the acquiescence of such Person, to do any of the
foregoing.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the Commonwealth of Virginia are authorized or obligated to close.


“Closing” shall have the meaning set forth in Section 1.2.


“Closing Assets” shall have the meaning set forth in Section 1.4(a).


“Closing Balance Sheet” shall have the meaning set forth in Section 1.4(a).


“Closing Cash Balances” shall have the meaning set forth in Section 1.4(a).


“Closing” shall have the meaning set forth in Section 1.2.


“Closing Date” shall have the meaning set forth in Section 1.2.


“Closing Payment” shall have the meaning set forth in Section 1.3(a).


“Closing Working Capital Amount” shall have the meaning set forth in
Section 1.4(a).


“Commercially Available Programs” shall have the meaning set forth in
Section 2.17(c).


“Company” shall mean the Company and its consolidated subsidiaries.


“Company Expenses” shall have the meaning set forth in Section 6.4.
 
“Company Financials” shall have the meaning set forth in Section 2.7.


51

--------------------------------------------------------------------------------


 
“Company Intellectual Property” shall mean any and all Intellectual Property
that is owned by or in the name of the Company or its Subsidiaries or to which
the Company or its Subsidiaries is entitled to an assignment, including the
copyrights and other Intellectual Property in and to the Company Software and
Systems, and all trade names and trade name rights, service marks and service
mark rights (whether or not registered), service names and service name rights
associated therewith, including Company Registered Intellectual Property.


“Company Registered Intellectual Property” means all Registered Intellectual
Property owned by or in the name of the Company or any of its Subsidiaries, or
to which any of them is entitled to an assignment, including the provisional
patent applications set forth in Schedule 2.18(a).


“Company Options” means any Option to purchase or otherwise acquire Company
Stock.


“Company Software and Systems” shall have the meaning set forth in
Section 2.18(c).


“Company Stock” shall have the meaning set forth in Section 2.3(a).


“Company’s Permits” shall have the meaning set forth in Section 2.13(b).


“Competing Proposed Transaction” shall have the meaning set forth in
Section 5.2.


“Confidential Information of Purchaser” shall have the meaning set forth in
Section 6.3(b).


“Confidential Information of the Company” shall have the meaning set forth in
Section 6.3(b).


“Contract” means any agreement, note, bond, mortgage, contract, license, lease,
sublease, covenant, commitment, statement of work, power of attorney, proxy,
indenture, or other written or oral agreement or arrangement, including any
Government Contract involving the payment or receipt by the Company of more than
RMB ___ or involving obligations binding the Company for more than 1 year.


“Debt” means all of the Company’s indebtedness and other liabilities, excluding
accounts payable arising in the ordinary course of business, and including
without duplication: (A) all liabilities for money borrowed and indebtedness
evidenced by notes, debentures, bonds or other similar instruments; (B) all
obligations issued or assumed as the deferred purchase price of property, all
conditional sale obligations, all obligations under any title retention
agreement, and all obligations in respect of earnout payments or contingent
payments related to the acquisition of assets or businesses; (C) all obligations
for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction (other than obligations with respect to
letters of credit securing obligations (other than obligations described in
clauses (A) and (B) above) entered into in the ordinary course of business to
the extent such letters of credit are not drawn upon); (D) all obligations to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet under GAAP, and the amount of such obligations will be the
capitalized amount thereof determined in accordance with GAAP; (E) the amount of
any dividends declared but not yet paid; (F) all obligations of the type
referred to in this definition of Debt of other Persons for which the Company is
responsible or liable as obligor, guarantor, or otherwise; (G) all obligations
of the type referred to in this definition of Debt of other Persons secured by
any Lien on any property or asset of the Company (whether or not such obligation
is assumed by the Company); and (H) all penalty payments, premiums, charges,
yield maintenance amounts and other expenses relating to the prepayment of any
obligations of the types referred to in this definition of Debt.


52

--------------------------------------------------------------------------------


“Earnout” shall have the meaning set forth in Section 1.3(a).


“Earnout Period” shall have the meaning set forth in Section 1.5(a).


“Earnout Proposal” shall have the meaning set forth in Section 1.5(c).


“Earnout Termination Date” shall have the meaning set forth in Section 1.5(a).


“Employment Agreement” shall have the meaning set forth in Section 7.3(j).


“Environmental Law” means any federal, state, local or foreign environmental,
health and safety or other Law relating to Hazardous Materials, including the
Comprehensive, Environmental Response Compensation and Liability Act, the Clean
Air Act, the Federal Water Pollution Control Act, the Solid Waste Disposal Act,
the Federal Insecticide, Fungicide and Rodenticide Act.


“Equipment” means (i) all furniture, fixtures, vehicles, furnishings, molds,
toolings, parts, tools, dials, jigs, patterns, office equipment, machine tools
and other items of equipment owned or leased by the Company that are used
presently or are used on the Closing Date by the Company in the conduct of the
Business; (ii) all computers, computer support equipment and software, telephone
and communication systems and security systems owned or leased by the Company
that are presently used or used on the Closing Date by the Company in the
conduct of the Business; (iii) all other furniture, supplies, maintenance
equipment and other incidental tangible personal property owned or leased the
Company that are presently used or are used on the Closing Date by the Company
in the conduct of the Business; and (iv) all other items of tangible personal
property owned or leased by the Company that are presently used or used on the
Closing Date by the Company in the conduct of the Business.


“Equity Equivalents” means securities (including Options to purchase any shares
of Company capital stock) which, by their terms, are or may be exercisable,
convertible or exchangeable for or into common stock, preferred stock or other
securities at the election of the holder thereof.


53

--------------------------------------------------------------------------------


“ERISA” shall have the meaning set forth in Section 2.14(a).


“Estimated Closing Balance Sheet” shall have the meaning set forth in
Section 1.4(a).


“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.


“Government Bid” means any proposal or offer, solicited or unsolicited, made by
the Company prior to the Closing Date which, if accepted, would result in a
Government Contract.


“Government Contract” means any Contract to which the Company is a party with
any Governmental or Regulatory Authority or any Contract to which the Company is
a party that is a subcontract (at any tier) with another Person that holds
either a prime contract with any Governmental or Regulatory Authority or a
subcontract (at any tier) under such a prime contract.


“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision, and shall include
any stock exchange, quotation service and the National Association of Securities
Dealers.


“Hazardous Material” means (a) any chemical, material, substance or waste
including, containing or constituting petroleum or petroleum products, solvents
(including chlorinated solvents), nuclear or radioactive materials, asbestos in
any form that is or could become friable, radon, lead-based paint, urea
formaldehyde foam insulation or polychlorinated biphenyls, (b) any chemicals,
materials, substances or wastes which are now defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import under any Environmental Law; or
(c) any other chemical, material, substance or waste which is regulated by any
Governmental or Regulatory Authority or which could constitute a nuisance.


“Indemnified Party” shall have the meaning set forth in Section 8.3(a).


“Indemnifying Party” shall have the meaning set forth in Section 8.3(a).


“Intellectual Property” means all trademarks and trademark rights (whether or
not registered), trade names and trade name rights, service marks and service
mark rights (whether or not registered), service names and service name rights,
patents and patent rights, utility models and utility model rights, copyrights
(statutory or registered), mask work rights, moral rights, trade dress, rights
of publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, algorithms,
designs, specifications, technology, methodologies, techniques, software and
systems used in the past, currently, or contemplated by the Company (including
all source code and object code and associated documentation and manuals),
firmware, development tools, flow charts, annotations, all Web addresses, sites
and domain names, all data bases and data collections and all rights therein,
any right to enforce confidential treatment of information, whether or not
subject to statutory registration, and all related technical information,
manufacturing, engineering and technical drawings, know-how and all pending
applications for, registrations of any of the foregoing, and the sole and
exclusive right to file for and apply for patents, utility models, trademarks,
service marks, domain names, and copyrights, and the sole and exclusive right to
sue for past, present, or future infringement, if any, in connection with any of
the foregoing, and all documents, disks, records, files and other media on which
any of the foregoing is stored.


54

--------------------------------------------------------------------------------


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


“Investment Assets” means all debentures, notes and other evidences of Debt,
stocks, securities (including rights to purchase and securities convertible into
or exchangeable for other securities), interests in joint ventures and general
and limited partnerships, mortgage loans and other investment or portfolio
assets.


“Joint Press Release” shall have the meaning set forth in Section 6.5.


“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, county, city or other political subdivision or of any Governmental or
Regulatory Authority.


“Lease Documents” shall have the meaning set forth in Section 2.16(a).


“Leased Real Property” shall have the meaning set forth in Section 2.16(a).


“Liabilities” means all Debt, obligations and other liabilities of a Person,
whether absolute, accrued, contingent (or based upon any contingency), known or
unknown, fixed or otherwise, or whether due or to become due.


“License” means any Contract that grants a Person the right to use or otherwise
enjoy the benefits of any Intellectual Property (including any covenants not to
sue with respect to any Intellectual Property).


“Liens” means any mortgage, pledge, security interest, lien, easement, covenant,
restriction, levy, charge, adverse claim or restriction or other encumbrance of
any kind, or any conditional sale Contract, title retention Contract or other
Contract to give any of the foregoing, except for any restrictions on transfer
generally arising under any applicable federal or state securities Law.


“Loss(es)” shall have the meaning set forth in Section 8.2(a).


55

--------------------------------------------------------------------------------


“Material Adverse Effect” means any event, fact, circumstance or condition that,
individually or in the aggregate with any other such events, facts,
circumstances or conditions, has had or would be reasonably expected to have, a
material adverse effect on the Business or the operations, prospects, financial
condition or results of operations of the Company and Subsidiaries taken as a
whole.


“Non-disclosure Agreement” shall have the meaning set forth in Section 6.3(a).


“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(a) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (b) receive any benefits or rights similar to
any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interests of such Person, including any rights to participate in
the equity, income or election of directors of such Person.


“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).


“Other Material IP” shall have the meaning set forth in Section 2.17(a).


“Permits” means all federal, state, local or foreign permits, grants, easements,
consents, approvals, authorizations, exemptions, licenses, franchises, insurance
brokerage licenses, certificates, orders of, and/or any other authorization
required by any Governmental or Regulatory Authority, any other Person, or the
Laws of any state in which the Company does business.


“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.


[“Plan” means (a) each of the “employee benefit plans” (as such term is defined
in Section 3(3) of ERISA) of which any of the Company or any ERISA Affiliate is
a sponsor or participating employer or as to which the Company or any of its
ERISA Affiliates makes contributions or is required to make contributions or has
any Liability, and (b) any employment, severance or other agreement, plan,
arrangement or policy of the Company or any of its ERISA Affiliates (whether
written or oral) providing for health, life, vision or dental insurance coverage
(including self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits or retirement
benefits, fringe benefits, or for profit sharing, deferred compensation,
bonuses, severance, change in control payments, retention benefits, commissions,
stock options, stock appreciation rights, phantom stock, restricted stock,
restricted stock units or other forms of equity or incentive compensation or
post-retirement insurance, compensation or benefits.]


56

--------------------------------------------------------------------------------


“Post-Closing Adjustment Amount” shall have the meaning set forth in
Section 1.4(e).


“Pre-Closing Tax Period” shall have the meaning set forth in Section 6.11(b).


“Proprietary Rights Agreement” shall have the meaning set forth in
Section 7.3(j).


“PTO” shall have the meaning set forth in Section 2.18(a).


“Purchase Price” shall have the meaning set forth in Section 1.3.


“Purchaser” shall have the meaning set forth in the Preamble of this Agreement.


“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 8.2(a).


“Registered Intellectual Property” shall mean all United States, international
and foreign: (a) patents and patent applications (including provisional
applications); (b) registered trademarks and service marks, applications to
register trademarks and service marks, intent-to-use applications, or other
registrations or applications to trademarks or service marks; (c) registered
copyrights and applications for copyright registration; (d) any mask work
registrations and applications to register mask works; (e) registered domain
names and applications to register domain names, and (f) any other Intellectual
Property that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
Governmental or Regulatory Authority.


“Revenue” shall have the meaning set forth in Section 1.5(a).


“Seller” shall have the meaning set forth in the Preamble of this Agreement.
 
“Seller Indemnified Parties” shall have the meaning set forth in Section 8.2(b).


“Straddle Period” shall have the meaning set forth in Section 6.11(c).


“Subsidiary” means any Person in which the Company or Purchaser, as the context
requires, directly or indirectly through Subsidiaries or otherwise, beneficially
owns at least fifty percent (50%) of either the equity interest in, or the
voting control of, such Person, whether or not existing on the date hereof.


“Takeover Statute” means a “fair price,” “moratorium,” “business combination,”
“control share acquisition” or other similar anti-takeover statute or regulation
enacted under state or federal laws in the United States or foreign government. 


“Tax” or “Taxes” means (a) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Internal Revenue
Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not,
and (b) any Liability for the payment of any amounts of the type described in
clause (a) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period.


57

--------------------------------------------------------------------------------


“Tax Liability Amount” shall have the meaning set forth in Section 6.11(a).


“Tax Return Filing Date” shall have the meaning set forth in Section 6.11(a).


“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Third-Party Claims” shall have the meaning set forth in Section 8.3(a).


“Treasury Regulations” means the federal income Tax regulations promulgated
under the Internal Revenue Code, as amended from time to time, and including
corresponding provisions of succeeding regulations.


“Warranty Obligations” shall have the meaning set forth in Section 2.27.


11.2  Construction.
 
(a)  Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender and the neuter, (ii) words using the singular
or plural number also include the plural or singular number, respectively, (iii)
the terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this entire Agreement as a whole and not to any particular Article, Section or
other subdivision, (iv) the terms “Article” or “Section” or other subdivision
refer to the specified Article, Section or other subdivision of the body of this
Agreement, (v) the phrases “ordinary course of business” and “ordinary course of
business consistent with past practice” refer to the Business and practice of
the Company, (vi) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” and (vii) when a
reference is made in this Agreement to Exhibits, such reference shall be to an
Exhibit to this Agreement unless otherwise indicated. All accounting terms used
herein and not expressly defined herein shall have the meanings given to them
under GAAP. When used herein, the terms “party” or “parties” refer to Purchaser,
on the one hand, and the Company (prior to the Closing) and Seller, on the
other, and the terms “third party” or “third parties” refers to Persons other
than Purchaser, Seller or the Company.
 
(b)  When used herein, the phrase “knowledge of” Seller and/or the Company or
“known to” Seller and/or the Company, means in any such case the actual
knowledge of Seller and the officers and directors of the Company after
reasonable investigation.
 
[SIGNATURE PAGES FOLLOW]
58

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Purchaser, Seller and the Company, have signed or caused
this Agreement to be signed by their duly authorized representatives, all as of
the date first written above.



 
CHINA HEALTHCARE ACQUISITION CORP.
             
By:
   
Name:

--------------------------------------------------------------------------------

 
Title:
               
TEAMBEST INTERNATIONAL LIMITED
             
By:
   
Name:

--------------------------------------------------------------------------------

   
Title:
                   

--------------------------------------------------------------------------------

WANG LAHUA
   

 
EUROPE ASIA HUADU ENVIRONMENT HOLDING  PTE, LTD.
             
By:
   
Name:

--------------------------------------------------------------------------------

   
Title:
   



59

--------------------------------------------------------------------------------




 